Exhibit 10.2
EXECUTION VERSION
PLEDGE AND SECURITY AGREEMENT
     THIS PLEDGE AND SECURITY AGREEMENT, dated as of the 30th day of March, 2011
(this “Agreement”), is made by SWISHER HYGIENE INC., a Delaware corporation (the
“Borrower”), and by each of the undersigned Subsidiaries of the Borrower and
each other Subsidiary that, after the date hereof, executes an instrument of
accession hereto substantially in the form of Exhibit C (a “Pledgor Accession”;
the undersigned and such other Subsidiaries, collectively, together with the
Borrower, the “Pledgors”), in favor of WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Administrative Agent for the Lenders party to the Credit Agreement referred
to below (in such capacity, the “Administrative Agent”), for the benefit of the
Secured Parties (as hereinafter defined). Except as otherwise provided herein,
capitalized terms used herein without definition have the meanings given to them
in the Credit Agreement referred to below.
RECITALS
     A. The Borrower, the Lenders and the Administrative Agent are parties to a
Credit Agreement, dated as of March 30, 2011 (as amended, modified, restated or
supplemented from time to time, the “Credit Agreement”), providing for the
availability of certain credit facilities to the Borrower upon the terms and
subject to the conditions set forth therein.
     B. As a condition to the extension of credit to the Borrower under the
Credit Agreement, each Subsidiary that is a party to this Agreement as of the
date hereof has entered into a Guaranty Agreement, dated as of the date hereof
(as amended, modified, restated or supplemented from time to time, the “Guaranty
Agreement”), pursuant to which each such Subsidiary has guaranteed to the
Secured Parties the payment in full of the Obligations of the Borrower under the
Credit Agreement and the other Credit Documents. Additionally, certain other
Subsidiaries of the Borrower may from time to time after the date hereof enter
into the Guaranty Agreement, pursuant to which such Subsidiaries will guarantee
to the Secured Parties the payment in full of the Obligations of the Borrower
under the Credit Agreement and the other Credit Documents.
     C. It is a further condition to the extension of credit to the Borrower
under the Credit Agreement that the Pledgors shall have agreed, by executing and
delivering this Agreement, to secure the payment in full of their respective
obligations under the Credit Agreement, the Guaranty Agreement and the other
Credit Documents. The Secured Parties are relying on this Agreement in their
decision to extend credit to the Borrower under the Credit Agreement, and would
not enter into the Credit Agreement without the execution and delivery of this
Agreement by the Pledgors.
     D. The Pledgors will obtain benefits as a result of the extension of credit
to the Borrower under the Credit Agreement, which benefits are hereby
acknowledged, and, accordingly, desire to execute and deliver this Agreement.
STATEMENT OF AGREEMENT
     NOW, THEREFORE, in consideration of the foregoing and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, to induce the

 



--------------------------------------------------------------------------------



 



Secured Parties to enter into the Credit Agreement and to induce the Lenders to
extend credit to the Borrower thereunder, each Pledgor hereby agrees as follows:
ARTICLE I
DEFINITIONS
     1.1 Defined Terms. The following terms that are defined in the Uniform
Commercial Code (as hereinafter defined) are used in this Agreement as so
defined (and, in the event any such term is defined differently for purposes of
Article 9 of the Uniform Commercial Code than for any other purpose or purposes
of the Uniform Commercial Code, the Article 9 definition shall govern): Account,
As-Extracted Collateral, Chattel Paper, Commercial Tort Claim, Commodity
Account, Commodity Intermediary, Deposit Accounts, Documents, Electronic Chattel
Paper, Equipment, Fixtures, General Intangibles, Goods, Instruments, Inventory,
Investment Property, Letter-of-Credit Rights, Record, Securities Account,
Securities Intermediary, Software, Supporting Obligations and Tangible Chattel
Paper. In addition, the following terms have the meanings set forth below:
     “Collateral” has the meaning given to such term in Section 2.1.
     “Collateral Accounts” has the meaning given to such term in Section 6.3.
     “Contracts” means, collectively, all rights of each Pledgor under all
leases, contracts and agreements to which such Pledgor is now or hereafter a
party, including, without limitation, all rights, privileges and powers under
Ownership Agreements and Licenses, together with any and all extensions,
modifications, amendments and renewals of such leases, contracts and agreements
and all rights of such Pledgor to receive moneys due or to become due thereunder
or pursuant thereto and to amend, modify, terminate or exercise rights under
such leases, contracts and agreements.
     “Copyright Collateral” means, collectively, all Copyrights and Copyright
Licenses to which any Pledgor is or hereafter becomes a party and all other
General Intangibles embodying, incorporating, evidencing or otherwise relating
or pertaining to any Copyright or Copyright License, in each case whether now
owned or existing or hereafter acquired or arising.
     “Copyright License” means any agreement now or hereafter in effect granting
any right to any third party under any Copyright now or hereafter owned by any
Pledgor or which any Pledgor otherwise has the right to license, or granting any
right to any Pledgor under any property of the type described in the definition
of Copyright herein now or hereafter owned by any third party, and all rights of
any Pledgor under any such agreement.
     “Copyrights” means, collectively, all of each Pledgor’s copyrights,
copyright registrations and applications for copyright registration, whether
under the laws of the United States or any other country or jurisdiction,
including all recordings, supplemental registrations and derivative or
collective work registrations, and all renewals and extensions thereof, in each
case whether now owned or existing or hereafter acquired or arising.

2



--------------------------------------------------------------------------------



 



     “Excluded Collateral” means collectively the following property of a
Pledgor: (a) “intent-to-use” United States trademarks until such time as such
Pledgor begins to use such trademarks, and (b) any item of Accounts, Chattel
Paper, Contracts, Documents, General Intangibles, or Instruments (the “Subject
Collateral”) but only to the extent that any such item of Subject Collateral (or
any agreement evidencing such item of Subject Collateral) contains a term or is
subject to a rule of law, statute or regulation that restricts, prohibits, or
requires a consent (that has not been obtained) of a Person (other than such
Pledgor) to, the creation, attachment or perfection of the security interest
granted herein, and any such restriction, prohibition and/or requirement of
consent is effective and enforceable under applicable law and is not rendered
ineffective by applicable law (including, without limitation, pursuant to
Sections 9-406, 9-407, 9-408 or 9-409 of the Uniform Commercial Code); provided,
however, that (x) the foregoing clause (b) shall not include any proceeds of any
item of Subject Collateral, and (y) any item of Subject Collateral that at any
time ceases to satisfy the criteria for the foregoing clause (b) (whether as a
result of the applicable Pledgor obtaining any necessary consent, any change in
any rule of law, statute or regulation, or otherwise), shall no longer be
excluded pursuant to clause (b).
     “Knowledge of the Pledgor” means the actual knowledge of any Responsible
Officer of such Pledgor.
     “License” means any Copyright License, Patent License or Trademark License.
     “Mobile Goods” means, collectively, all of each Pledgor’s motor vehicles,
tractors, trailers, aircraft, rolling stock and other like property, whether or
not the title thereto is governed by a certificate of title or ownership, in
each case whether now owned or existing or hereafter acquired.
     “Ownership Agreement” means any partnership agreement, joint venture
agreement, limited liability company operating agreement, stockholders agreement
or other agreement creating, governing or evidencing any such capital stock or
equity interests and to which any Pledgor is now or hereafter becomes a party,
as any such agreement may be amended, modified, supplemented, restated or
replaced from time to time.
     “Patent Collateral” means, collectively, all Patents and all Patent
Licenses to which any Pledgor is or hereafter becomes a party and all other
General Intangibles embodying, incorporating, evidencing or otherwise relating
or pertaining to any Patent or Patent License, in each case whether now owned or
existing or hereafter acquired or arising.
     “Patent License” means any agreement now or hereafter in effect granting to
any third party any right to make, use or sell any invention on which a Patent,
now or hereafter owned by any Pledgor or which any Pledgor otherwise has the
right to license, is in existence, or granting to any Pledgor any right to make,
use or sell any invention on which property of the type described in the
definition of Patent herein, now or hereafter owned by any third party, is in
existence, and all rights of any Pledgor under any such agreement.
     “Patents” means, collectively, all of each Pledgor’s letters patent,
whether under the laws of the United States or any other country or
jurisdiction, all recordings and registrations thereof

3



--------------------------------------------------------------------------------



 



and applications therefor, including, without limitation, the inventions and
improvements described therein, and all reissues, continuations, divisions,
renewals, extensions, substitutions and continuations-in-part thereof, in each
case whether now owned or existing or hereafter acquired or arising.
     “Permitted Hedge Agreement” means any Hedge Agreement that is required or
permitted by the Credit Agreement to be entered into by the Borrower.
     “Pledged Interests” means, collectively, (i) all of the issued and
outstanding shares, interests or other equivalents of capital stock of each
Person that is a direct Subsidiary of any Pledgor as of the date hereof or that
becomes a direct Subsidiary of any Pledgor at any time after the date hereof, at
any time now or hereafter owned by any Pledgor, whether voting or non-voting and
whether common or preferred; (ii) all partnership, joint venture, limited
liability company or other equity interests in each Person not a corporation
that is a direct Subsidiary of any Pledgor as of the date hereof or that becomes
a direct Subsidiary of any Pledgor at any time after the date hereof, at any
time now or hereafter owned by any Pledgor; (iii) all options, warrants and
other rights to acquire, and all securities convertible into, any of the
foregoing; (iv) all rights to receive interest, income, dividends,
distributions, returns of capital and other amounts (whether in cash,
securities, property, or a combination thereof), and all additional stock,
warrants, options, securities, interests and other property, from time to time
paid or payable or distributed or distributable in respect of any of the
foregoing (but subject to the provisions of Section 5.3), including, without
limitation, all rights of such Pledgor to receive amounts due and to become due
under or in respect of any Ownership Agreement or upon the termination thereof;
(v) all rights of access to the books and records of any such Person; and
(vi) all other rights, powers, privileges, interests, claims and other property
in any manner arising out of or relating to any of the foregoing, of whatever
kind or character (including any tangible or intangible property or interests
therein), and whether provided by contract or granted or available under
applicable law in connection therewith, including, without limitation, such
Person’s right to vote and to manage and administer the business of any such
Subsidiary pursuant to any applicable Ownership Agreement, in each case together
with all certificates, instruments and entries upon the books of financial
intermediaries at any time evidencing any of the foregoing.
     “Proceeds” has the meaning given to such term in Section 2.1.
     “Secured Parties” means, collectively, the Lenders (including the Issuing
Lender and the Swingline Lender in their capacities as such), the Hedge Parties
and the Administrative Agent.
     “Trademark Collateral” means, collectively, all Trademarks and Trademark
Licenses to which any Pledgor is or hereafter becomes a party and all other
General Intangibles embodying, incorporating, evidencing or otherwise relating
or pertaining to any Trademark or Trademark License, in each case whether now
owned or existing or hereafter acquired or arising.
     “Trademark License” means any agreement now or hereafter in effect granting
any right to any third party under any Trademark now or hereafter owned by any
Pledgor or which any Pledgor otherwise has the right to license, or granting any
right to any Pledgor under any property of the type described in the definition
of Trademark herein now or hereafter owned by any third party, and all rights of
any Pledgor under any such agreement.

4



--------------------------------------------------------------------------------



 



     “Trademarks” means, collectively, all of each Pledgor’s trademarks, service
marks, trade names, corporate and company names, business names, logos, trade
dress, trade styles, other source or business identifiers, designs and general
intangibles of a similar nature, whether under the laws of the United States or
any other country or jurisdiction, all recordings and registrations thereof and
applications therefor, all renewals, reissues and extensions thereof, all rights
corresponding thereto, and all goodwill associated therewith or symbolized
thereby, in each case whether now owned or existing or hereafter acquired or
arising.
     “Uniform Commercial Code” means the Uniform Commercial Code as the same may
be in effect from time to time in the State of North Carolina; provided that if,
by reason of applicable law, the validity or perfection of any security interest
in any Collateral granted under this Agreement is governed by the Uniform
Commercial Code as in effect in another jurisdiction, then as to the validity or
perfection, as the case may be, of such security interest, “Uniform Commercial
Code” means the Uniform Commercial Code as in effect from time to time in such
other jurisdiction.
     1.2 Other Terms; Construction. All terms in this Agreement that are not
capitalized shall, unless the context otherwise requires, have the meanings
provided by the Uniform Commercial Code to the extent the same are used or
defined therein.
ARTICLE II
CREATION OF SECURITY INTEREST
     2.1 Pledge and Grant of Security Interest. Each Pledgor hereby pledges,
assigns and delivers to the Administrative Agent, for the ratable benefit of the
Secured Parties, and grants to the Administrative Agent, for the ratable benefit
of the Secured Parties, a Lien upon and security interest in, all of such
Pledgor’s right, title and interest in and to the following property and assets
of such Pledgor, in each case whether now owned or existing or hereafter
acquired or arising and wherever located (collectively, the “Collateral”):
     (i) all Accounts;
     (ii) all As-Extracted Collateral;
     (iii) all Chattel Paper;
     (iv) the Commercial Tort Claims (if any) set forth on Annex I hereto;
(v) all Contracts; (vi) all Copyright Collateral;
     (vii) all Deposit Accounts;
     (viii) all Documents;
     (ix) all Equipment;

5



--------------------------------------------------------------------------------



 



     (x) all Fixtures;
     (xi) all General Intangibles;
     (xii) all Goods;
     (xiii) all Instruments;
     (xiv) all Inventory;
     (xv) all Investment Property;
     (xvi) all Letter-of-Credit Rights;
     (xvii) all Patent Collateral;
     (xviii) all Pledged Interests; provided, however, that at no time shall the
Pledged Interests of any Foreign Subsidiary exceed 65% of all such shares,
interests, rights and other property of the type described in this clause
(xviii) of such Foreign `Subsidiary;
     (xix) all Software;
     (xx) all Supporting Obligations;
     (xxi) all Trademark Collateral;
     (xxii) all cash, cash equivalents and money of such Pledgor, wherever held;
     (xxiii) to the extent not covered or not specifically excluded by clauses
(i) through
     (xxii) above, all of such Pledgor’s other personal property;
     (xxiv) all Records evidencing or relating to any of the foregoing or that
are otherwise necessary or useful in the collection thereof;
     (xxv) all accessions, additions, attachments, improvements, modifications
and upgrades to, replacements of and substitutions for any of the foregoing; and
     (xxvi) any and all proceeds, as defined in the Uniform Commercial Code,
products, rents, royalties and profits of or from any and all of the foregoing
and, to the extent not otherwise included in the foregoing, (w) all payments
under any insurance (whether or not the Administrative Agent is the loss payee
thereunder), indemnity, warranty or guaranty with respect to any of the
foregoing Collateral, (x) all payments in connection with any requisition,
condemnation, seizure or forfeiture with respect to any of the foregoing
Collateral, (y) all claims and rights (but not obligations) to recover for any
past, present or future infringement or dilution of or injury to any Copyright
Collateral, Patent Collateral or Trademark Collateral, and (z) all other amounts
from time to time paid or payable under or with respect to any of the foregoing
Collateral (collectively, “Proceeds”). For purposes of this Agreement, the term
“Proceeds” includes

6



--------------------------------------------------------------------------------



 



whatever is receivable or received when Collateral or Proceeds are sold,
exchanged, collected or otherwise disposed of, whether voluntarily or
involuntarily;
provided, however, Collateral shall not include any Excluded Collateral.
Notwithstanding the foregoing, the Administrative Agent may, in its sole
discretion, reject or refuse to accept for credit toward payment of the Secured
Obligations any Collateral that is an Account, Instrument, Chattel Paper, lease
or other obligation or property of any kind due or owing from or belonging to a
Sanctioned Person.
     2.2 Security for Secured Obligations. This Agreement and the Collateral
secure the full and prompt payment, at any time and from time to time as and
when due (whether at the stated maturity, by acceleration or otherwise), of
(a) in the case of the Borrower, all Obligations of the Borrower under the
Credit Agreement and the other Credit Documents, including, without limitation,
all principal of and interest on the Loans, all Reimbursement Obligations, all
fees, expenses, indemnities and other amounts payable by the Borrower under the
Credit Agreement or any other Credit Document (including interest accruing after
the filing of a petition or commencement of a case by or with respect to the
Borrower seeking relief under any applicable federal and state laws pertaining
to bankruptcy, reorganization, arrangement, moratorium, readjustment of debts,
dissolution, liquidation or other debtor relief, specifically including, without
limitation, the Bankruptcy Code and any fraudulent transfer and fraudulent
conveyance laws, whether or not the claim for such interest is allowed in such
proceeding), and all obligations of the Borrower to any Hedge Party under any
Permitted Hedge Agreement, and (b) in the case of each other Pledgor, all of its
liabilities and obligations as a Guarantor (as defined in the Guaranty
Agreement) in respect of the Obligations; and in each case under (a) and
(b) above, (i) all such liabilities and obligations that, but for the operation
of the automatic stay under Section 362(a) of the Bankruptcy Code, would become
due, and (ii) all fees, costs and expenses payable by the Pledgors under
Section 8.1, in each case under (a) and (b) above whether now existing or
hereafter created or arising and whether direct or indirect, absolute or
contingent, due or to become due (the liabilities and obligations of the
Pledgors described in this Section 2.2, collectively, the “Secured
Obligations”).
ARTICLE III
REPRESENTATIONS AND WARRANTIES
     Each Pledgor represents and warrants as follows:
     3.1 Ownership of Collateral. Each Pledgor owns, or has valid rights as a
lessee or licensee with respect to, all Collateral purported to be pledged by it
hereunder, free and clear of any Liens except for the Liens granted to the
Administrative Agent, for the benefit of the Secured Parties, pursuant to this
Agreement, and except for other Permitted Liens. No security agreement,
financing statement or other public notice with respect to all or any part of
the Collateral is on file or of record in any government or public office, and
no Pledgor has filed or consented to the filing of any such statement or notice,
except (i) Uniform Commercial Code financing statements naming the
Administrative Agent as secured party, (ii) security instruments filed in the
U.S. Copyright Office or the U.S. Patent and Trademark Office naming the

7



--------------------------------------------------------------------------------



 



Administrative Agent as secured party, (iii) filings with respect to which
termination statements and other necessary releases have been delivered to the
Administrative Agent for filing, and (iv) as may be otherwise permitted by the
Credit Agreement.
     3.2 Security Interests; Filings. This Agreement, together with (i) the
filing, with respect to each Pledgor, of duly completed Uniform Commercial Code
financing statements naming such Pledgor as debtor, the Administrative Agent as
secured party, and describing the Collateral, in the jurisdictions set forth
with respect to such Pledgor on Annex A hereto, (ii) to the extent required by
applicable law, the filing, with respect to each relevant Pledgor, of duly
completed and executed assignments in the forms set forth as Exhibits A and B
with the U.S. Copyright Office or the U.S. Patent and Trademark Office, as
appropriate, with regard to registered Copyright Collateral, Patent Collateral
and Trademark Collateral of such Pledgor, as the case may be, (iii) in the case
of uncertificated Pledged Interests consisting of capital stock and constituting
“securities” under Article 8 of the Uniform Commercial Code, registration of
transfer thereof to the Administrative Agent on the issuer’s books or the
execution by the issuer of a control agreement satisfying the requirements of
Section 8-106 (or its successor provision) of the Uniform Commercial Code, and
(iv) the delivery to the Administrative Agent of all stock certificates and
Instruments included in the Collateral (and assuming continued possession
thereof by the Administrative Agent), creates, and at all times shall
constitute, a valid and perfected security interest in and Lien upon the
Collateral in favor of the Administrative Agent, for the benefit of the Secured
Parties, to the extent a security interest therein can be perfected by such
filings or possession, as applicable, superior and prior to the rights of all
other Persons therein (except for Permitted Liens), and no other or additional
filings, registrations, recordings or actions are or shall be necessary or
appropriate under current law in order to maintain the perfection and priority
of such Lien and security interest, other than actions required with respect to
Collateral of the types excluded from Article 9 of the Uniform Commercial Code
or from the filing requirements under such Article 9 by reason of Section 9-109,
9-309 or 9-310 of the Uniform Commercial Code and other than continuation
statements required under the Uniform Commercial Code.
     3.3 Locations. Annex B lists, as to each Pledgor, (i) its exact legal name,
(ii) the jurisdiction of its incorporation or organization, its federal tax
identification number, and (if applicable) its organizational identification
number, (iii) the addresses of its chief executive office and each other place
of business, (iv) the address of each location of its books and records or other
information evidencing or relating to the Collateral of such Pledgor, and (v)
the address of each location at which any material Equipment or material
Inventory (other than Mobile Goods and Goods in transit) owned by such Pledgor
is kept or maintained, in each instance except for any new locations established
in accordance with the provisions of Section 4.2. Except as may be otherwise
noted therein, all locations identified in Annex B are leased by the applicable
Pledgor. No Pledgor that is the owner of Collateral that constitutes a material
portion of the Collateral of the Pledgors taken as a whole (x) presently
conducts business under any prior or other corporate or company name or under
any trade or fictitious names, except as indicated beneath its name on Annex B,
(y) except as set forth on Annex B, has entered into any contract or granted any
Lien within the past five years under any name other than its legal corporate
name or a trade or fictitious name indicated on Annex B, or (z) has filed any
tax return under any name other than its exact legal name or the exact legal
name of the Borrower or any Subsidiary of the Borrower, except as indicated
beneath its name on Annex B.

8



--------------------------------------------------------------------------------



 



     3.4 Authorization; Consent. The execution, delivery and performance by each
Pledgor of this Agreement and the grant by such Pledgor of the Lien and security
interest in favor of the Administrative Agent provided for herein, or the
exercise by the Administrative Agent of its rights and remedies hereunder do not
require any authorization, exemption, consent or approval of, notice to, or
declaration or filing with, any Governmental Authority other than those obtained
on or before the Closing Date (other than those, if not obtained, that could not
reasonably be expected to result in, individually or in the aggregate, a
Material Adverse Effect).
     3.5 No Restrictions. There are no statutory or regulatory restrictions,
prohibitions or limitations on any Pledgor’s ability to grant to the
Administrative Agent a Lien upon and security interest in the Collateral
pursuant to this Agreement or (except for the provisions of the federal
Anti-Assignment Act and Anti-Claims Act, as amended) on the exercise by the
Administrative Agent of its rights and remedies hereunder (including any
foreclosure upon or collection of the Collateral), and there are no contractual
restrictions on any Pledgor’s ability so to grant such Lien and security
interest.
     3.6 Accounts. Each Account is, or at the time it arises will be, except as
would not have, individually or in the aggregate, a Material Adverse Effect,
(i) a bona fide, valid and legally enforceable indebtedness of the account
debtor according to its terms, arising out of or in connection with the sale,
lease or performance of Goods or services by the Pledgors or any of them,
(ii) subject to no offsets, discounts, counterclaims, contra accounts or any
other defense of any kind and character, other than customarily given by the
Pledgors in the ordinary course of business and warranties provided by
applicable law, (iii) to the extent listed on any schedule of Accounts at any
time furnished to the Administrative Agent, a true and correct statement of the
amount actually and unconditionally owing thereunder, maturing as stated in such
schedule and in the invoice covering the transaction creating such Account, and
(iv) not evidenced by any Tangible Chattel Paper or other Instrument; or if so,
such Tangible Chattel Paper or other Instrument (other than invoices and related
correspondence and supporting documentation) shall promptly be duly endorsed to
the order of the Administrative Agent and delivered to the Administrative Agent
to be held as Collateral hereunder. To the knowledge of each Pledgor, there are
no facts, events or occurrences that would in any way impair the validity or
enforcement of any Accounts except as set forth above.
     3.7 Pledged Interests. As of the date hereof, the Pledged Interests
required to be pledged hereunder by each Pledgor consist of the number and type
of shares of capital stock (in the case of issuers that are corporations) or the
percentage and type of other equity interests (in the case of issuers other than
corporations) as described beneath such Pledgor’s name in Annex C. All of the
Pledged Interests have been duly and validly issued and are fully paid and
nonassessable (or, in the case of partnership, limited liability company or
similar Pledged Interests, not subject to any capital call or other additional
capital requirement) and not subject to any preemptive rights, warrants, options
or similar rights or restrictions in favor of third parties or any contractual
or other restrictions upon transfer. As to each issuer thereof, the Pledged
Interests pledged hereunder constitute 100% of the outstanding capital stock of
or other equity interests in such issuer, except as set forth in Annex C (or, in
the case of any issuer that is a Foreign Subsidiary, such lower percentage, not
less than 65% (with respect to voting capital stock or other equity interests
only) in any event, as may be permitted by the terms of this Agreement and the
Credit Agreement).

9



--------------------------------------------------------------------------------



 



     3.8 Intellectual Property. Annexes D, E and F correctly set forth all
registered Copyrights, Patents and Trademarks owned by any Pledgor as of the
date hereof (and as amended from time to time pursuant to Section 4.8) and used
or proposed to be used in its business. Each such Pledgor owns or has the legal
right to use all Copyrights, Patents and Trademarks; all registrations therefor
have been validly issued under applicable law and are in full force and effect;
no claim has been made in writing, is pending, or, to the Knowledge of such
Pledgor, is threatening, challenging or questioning the use of any of the
Copyrights, Patents or Trademarks or the validity or effectiveness of any such
Copyrights, Patents or Trademarks, which, if adversely determined is reasonably
likely to result in a Material Adverse Effect, and to the Knowledge of such
Pledgor, the use of such Copyright, Patent or Trademark by such Pledgor does not
infringe on the rights of any Person.
     3.9 Deposit Accounts. Annex G lists, as of the date hereof (and as amended
from time to time pursuant to Section 4.10), all Deposit Accounts maintained by
any Pledgor, and lists in each case the name in which the account is held, the
name of the depository institution, the account number, and a description of the
type or purpose of the account.
     3.10 Securities and Commodity Accounts. Annex H lists, as of the date
hereof (and as amended from time to time pursuant to Section 4.11), all
Securities Accounts and Commodity Accounts maintained by any Pledgor with any
Securities Intermediary or Commodity Intermediary, and lists in each case the
name in which the account is held, the name of the Securities Intermediary or
Commodity Intermediary, the account number, and a description of the type or
purpose of the account.
     3.11 Documents of Title. No bill of lading, warehouse receipt or other
Document or Instrument of title is outstanding with respect to any material
portion of the Collateral other than Mobile Goods and other than Inventory in
transit in the ordinary course of business to a location set forth on Annex B or
to a customer of a Pledgor.
     3.12 Commercial Tort Claims. Annex I lists, as of the date hereof and to
the knowledge of each Pledgor, all Commercial Tort Claims existing in favor of
any Pledgor.
ARTICLE IV
COVENANTS
     4.1 Use and Disposition of Collateral. So long as no Event of Default shall
have occurred and be continuing, each Pledgor may, in any lawful manner not
inconsistent with the provisions of this Agreement and the other Credit
Documents, use, control and manage the Collateral in the operation of its
businesses, and receive and use the income, revenue and profits arising
therefrom and the Proceeds thereof, in the same manner and with the same effect
as if this Agreement had not been made; provided, however, that no Pledgor will
sell or otherwise dispose of, grant any option with respect to, or mortgage,
pledge, grant any Lien with respect to or otherwise encumber any of the
Collateral or any interest therein, except for the security interest created in
favor of the Administrative Agent hereunder and except as may be otherwise
expressly permitted in accordance with the terms of this Agreement and the
Credit Agreement (including

10



--------------------------------------------------------------------------------



 



any applicable provisions therein regarding delivery of proceeds of sale or
disposition to the Administrative Agent).
     4.2 Change of Name, Locations, etc. No Pledgor will (i) change its name,
identity or corporate structure, (ii) change its chief executive office from the
location thereof listed on Annex B, (iii) change the jurisdiction of its
incorporation or organization from the jurisdiction listed on Annex B (whether
by merger or otherwise), (iv) file any document with the Internal Revenue
Service using any name other than its exact legal name listed on Annex B, or
(v) remove any Collateral (other than Mobile Goods and Goods in transit), or any
books, records or other information relating to Collateral, from the applicable
location thereof listed on Annex B, or keep or maintain any Collateral at a
location not listed on Annex B, unless in each case such Pledgor has (1) given
at least fifteen (15) days’ written notice prior to any such change or removal
such documents to the Administrative Agent of its intention to do so, together
with information regarding any such new location and such other information in
connection with such proposed action as the Administrative Agent may reasonably
request, and (2) delivered to the Administrative Agent prior to any such change
or removal such documents, instruments and financing statements as may be
required by the Administrative Agent, all in form and substance satisfactory to
the Administrative Agent, paid all necessary filing and recording fees and
taxes, and taken all other actions reasonably requested by the Administrative
Agent (including, at the request of the Administrative Agent, delivery of
opinions of counsel reasonably satisfactory to the Administrative Agent to the
effect that all such actions have been taken), in order to perfect and maintain
the Lien upon and security interest in the Collateral provided for herein in
accordance with the provisions of Section 3.2.
     4.3 Records; Inspection.
     (a) Each Pledgor will keep and maintain at its own cost and expense
satisfactory and complete records of the Accounts and all other Collateral,
including, without limitation, records of all payments received, all credits
granted thereon, all merchandise returned and all other documentation relating
thereto, and will furnish to the Administrative Agent from time to time such
statements, schedules and reports (including, without limitation, accounts
receivable aging schedules) with regard to the Collateral as the Administrative
Agent may reasonably request.
     (b) Each Pledgor shall, from time to time during business hours as may be
reasonably requested and upon reasonable notice, (i) make available to the
Administrative Agent for inspection and review at such Pledgor’s offices copies
of all invoices and other documents and information relating to the Collateral,
and (ii) permit the Administrative Agent or its representatives to visit its
offices or the premises upon which any Collateral may be located, inspect its
books and records and make copies and memoranda thereof, inspect the Collateral,
discuss its finances and affairs with its officers, directors and independent
accountants and take any other actions necessary for the protection of the
interests of the Secured Parties in the Collateral. At the reasonable request of
the Administrative Agent, each Pledgor will legend, in form and manner
satisfactory to the Administrative Agent, the books, records and materials
evidencing or relating to the Collateral with an appropriate reference to the
fact that the Collateral has been assigned to the Administrative Agent and that
the Administrative Agent has a security interest therein. Following the
occurrence and during the continuance of any Event of Default, the
Administrative Agent shall have the right to make test verifications of Accounts
in

11



--------------------------------------------------------------------------------



 



any reasonable manner and through any reasonable medium, and each Pledgor agrees
to furnish all such reasonable assistance and information as the Administrative
Agent may require in connection therewith.
     4.4 Accounts. Unless notified otherwise by the Administrative Agent in
accordance with the terms hereof, each Pledgor shall endeavor to collect its
Accounts and all amounts owing to it thereunder in accordance with sound
business practices and shall apply forthwith upon receipt thereof all such
amounts as are so collected to the outstanding balances thereof, and in
connection therewith shall, at the request of the Administrative Agent following
the occurrence and during the continuance of any Event of Default, take such
action as the Administrative Agent may deem necessary or advisable (within
applicable laws) to enforce such collection. Each Pledgor shall promptly notify
the Administrative Agent in writing of any Accounts in excess of $1,000,000 that
constitute a claim against a federal governmental agency or authority, and, upon
request of the Administrative Agent, such Pledgor shall take such steps as may
be necessary or desirable to comply with the federal Assignment of Claims Act of
1940, as amended.
     4.5 Delivery of Certain Collateral; Further Actions. All certificates or
Instruments representing or evidencing any Accounts, Investment Property or
other Collateral with a value in excess of $1,500,000 shall be delivered
promptly to the Administrative Agent pursuant hereto to be held as Collateral
hereunder, shall be in form suitable for transfer by delivery and shall be
delivered together with undated stock powers duly executed in blank, appropriate
endorsements or other necessary instruments of registration, transfer or
assignment, duly executed and in form and substance satisfactory to the
Administrative Agent, and in each case together with such other instruments or
documents as the Administrative Agent may reasonably request. Each Pledgor will,
at its own cost and expense, cooperate with the Administrative Agent in
obtaining a control agreement, in form and substance reasonably satisfactory to
the Administrative Agent, and in taking such other actions as may be requested
by the Administrative Agent from time to time with respect to any Investment
Property or other Collateral in which a security interest may be perfected by
(or can be perfected only by) control under the Uniform Commercial Code.
     4.6 Equipment. Each Pledgor will, in accordance with sound business
practices, maintain all material Equipment used by it in its business (other
than obsolete Equipment or no longer useful or desirable) in good repair,
working order and condition (normal wear and tear excepted) and from time to
time make all necessary repairs and replacements thereof. No Pledgor shall
knowingly permit any Equipment to become a Fixture to any real property (other
than real property the fee interest in which is subject to a Mortgage in favor
of the Administrative Agent).
     4.7 Inventory. Each Pledgor will, in accordance with sound business
practices, maintain all Inventory held by it or on its behalf in good saleable
or useable condition. Unless notified otherwise by the Administrative Agent in
accordance with the terms hereof, each Pledgor may, in accordance with the
Credit Agreement and the other Credit Documents, process, use and sell its
Inventory.

12



--------------------------------------------------------------------------------



 



     4.8 Intellectual Property.
     (a) Each applicable Pledgor will, at its own expense, execute and deliver
to the Administrative Agent on the Closing Date fully completed assignments in
the forms of Exhibits A and B, as applicable, for recordation in the U.S.
Copyright Office or the U.S. Patent and Trademark Office with regard to any
Copyright Collateral, Patent Collateral or Trademark Collateral, as the case may
be, described in Annex D, E or F hereto. In the event that after the date hereof
any Pledgor shall acquire any registered Copyright, Patent or Trademark, or
effect any registration of any Copyright, Patent or Trademark or file any
application for registration thereof, whether within the United States or any
other country or jurisdiction, such Pledgor shall promptly furnish written
notice thereof to the Administrative Agent together with information sufficient
to permit the Administrative Agent, upon its receipt of such notice, to (and
each Pledgor hereby authorizes the Administrative Agent to) modify this
Agreement, as appropriate, by amending Annexes D, E and F hereto or to add
additional exhibits hereto to include any Copyright, Patent or Trademark that
becomes part of the Collateral under this Agreement, and such Pledgor shall
additionally, at its own expense, execute and deliver to the Administrative
Agent, as promptly as possible (but in any event within 15 days) after the date
of such acquisition, registration or application, as applicable, with regard to
United States Patents, Trademarks and Copyrights, fully completed assignments in
the forms of Exhibits A and B, as applicable, for recordation in the U.S.
Copyright Office or the U.S. Patent and Trademark Office as more fully described
hereinabove, together in all instances with any other agreements, instruments
and documents that the Administrative Agent may reasonably request from time to
time to further effect and confirm the assignment and security interest created
by this Agreement in such Copyrights, Patents and Trademarks, and each Pledgor
hereby appoints the Administrative Agent its attorney-in-fact to execute,
deliver and record any and all such agreements, instruments and documents for
the foregoing purposes, all acts of such attorney being hereby ratified and
confirmed and such power, being coupled with an interest, shall be irrevocable
for so long as this Agreement shall be in effect with respect to such Pledgor.
     (b) Each Pledgor (either itself or through its licensees or its
sublicensees) will, for each Trademark that is material to the conduct of its
business, use its best efforts to (i) maintain such Trademark in full force and
effect, free from any claim of abandonment or invalidity for non-use,
(ii) maintain the quality of products and services offered under such Trademark,
(iii) display such Trademark with notice of federal registration to the extent
required by applicable law and (iv) not knowingly use or knowingly permit the
use of such Trademark in violation of any third-party rights.
     (c) Each Pledgor (either itself or through its licensees or sublicensees)
will refrain from committing any act, or omitting any act, whereby any Patent
that is material to the conduct of such Pledgor’s business may become
invalidated or dedicated to the public, and shall continue to mark any products
covered by a Patent with the relevant patent number as required by applicable
patent laws.
     (d) Each Pledgor (either itself or through its licensees or sublicensees)
will, for each work covered by a Copyright that is material to the conduct of
its business or the failure to maintain would have, individually or in
aggregate, a Material Adverse Effect, continue to publish, reproduce, display,
adopt and distribute the work with appropriate copyright notice as required
under applicable copyright laws.

13



--------------------------------------------------------------------------------



 



     (e) Each Pledgor shall notify the Administrative Agent immediately if it
knows or has reason to know that any Patent, Trademark or Copyright may become
abandoned or dedicated to the public, or of any adverse determination or
development (including the institution of, or any such determination or
development in, any proceeding in the U.S. Patent and Trademark Office, U.S.
Copyright Office or any court) regarding such Pledgor’s ownership of any Patent,
Trademark or Copyright, its right to register the same, or to keep and maintain
the same, to the extent that any of the foregoing is likely to result in,
individually or in the aggregate, a Material Adverse Effect.
     (f) Each Pledgor will take all necessary steps that are consistent with the
practice in any proceeding before the U.S. Patent and Trademark Office, U.S.
Copyright Office or any office or agency in any political subdivision of the
United States or in any other country or any political subdivision thereof, to
maintain and pursue each application relating to any Patents, Trademarks or
Copyrights (and to obtain the relevant grant or registration) and to maintain
each registration of any Patents, Trademarks and Copyrights material to the
conduct of such Pledgor’s business, including the filing of applications for
renewal, affidavits of use, affidavits of incontestability and maintenance fees,
and, if consistent with sound business judgment, to initiate opposition,
interference and cancellation proceedings against third parties.
     (g) In the event that any Collateral consisting of a Patent, Trademark or
Copyright is believed infringed, misappropriated or diluted by a third party to
the extent that such infringement, misappropriation or dilution is reasonably
expected to cause, individually or in the aggregate, a Material Adverse Effect,
such Pledgor shall notify the Administrative Agent promptly after it learns
thereof and shall, if consistent with sound business judgment, promptly sue for
infringement, misappropriation or dilution and to recover any and all damages
for such infringement, misappropriation or dilution, and take such other actions
as are appropriate under the circumstances to protect such Collateral.
     (h) Upon the occurrence and during the continuance of any Event of Default,
if required by the Required Lenders, each Pledgor shall use its reasonable best
efforts to obtain all requisite consents or approvals from the licensor of each
License included within the Copyright Collateral, Patent Collateral or Trademark
Collateral to effect the assignment of all of such Pledgor’s right, title and
interest thereunder to the Administrative Agent or its designee.
     4.9 Mobile Goods. Upon the request of the Administrative Agent at any time,
whether or not an Event of Default shall have occurred and be continuing, each
Pledgor will deliver to the Administrative Agent originals of the certificates
of title or ownership, if any, for all Mobile Goods owned by it, together (in
the case of motor vehicles) with the manufacturer’s statement of origin, if any,
with the Administrative Agent listed as lienholder and odometer statements and
together in all other cases with appropriate instruments or certificates of
transfer and delivery, duly completed and executed, and will take such other
action as the Administrative Agent may deem necessary to perfect the security
interest created by this Agreement in all such Mobile Goods.
     4.10 Deposit Accounts. Each Pledgor agrees that, unless the Administrative
Agent consents otherwise in writing, (i) it will not open or maintain any
Deposit Account in excess of $1,000,000 (other than Deposit Accounts used
exclusively for payroll purposes) except with the

14



--------------------------------------------------------------------------------



 



Administrative Agent or with another bank or financial institution that has
executed and delivered to the Administrative Agent a control agreement with
respect to such Deposit Account in form and substance reasonably satisfactory to
the Administrative Agent, (ii) it will use its best efforts to obtain control
agreements with respect to all Deposit Accounts opened or maintained with a bank
or financial institution other than the Administrative Agent within 90 days of
the date hereof or, with respect to Deposit Accounts opened with a bank or
financial institution other than the Administrative Agent after the date hereof,
within 90 days of the opening of such Deposit Account.
     4.11 Securities and Commodity Accounts. Each Pledgor agrees that, unless
the Administrative Agent consents otherwise in writing, (i) it will not open or
maintain any Securities Account or Commodity Account unless the Administrative
Agent is the entitlement holder or Commodity Intermediary or unless the
Securities Intermediary or Commodity Intermediary (as applicable) has executed
and delivered to the Administrative Agent a control agreement with respect to
such Securities Account or Commodity Account in form and substance reasonably
satisfactory to the Administrative Agent, and (ii) in the event any Pledgor
opens any Securities Account or Commodity Account not already listed on Annex H,
such Pledgor shall (in addition to complying with the other requirements of this
Section) promptly furnish written notice thereof to the Administrative Agent
together with information sufficient to permit the Administrative Agent, upon
its receipt of such notice, to (and each Pledgor hereby authorizes the
Administrative Agent to) modify this Agreement, as appropriate, by amending
Annex H to include such information.
     4.12 Collateral in Possession of Third Party. Without limiting the
generality of any other provision of this Agreement, each Pledgor agrees that it
shall not permit any Collateral with an aggregate book value in excess of
$1,500,000 to be in the possession of any bailee, warehouseman, agent, processor
or other third party at any time unless such bailee or other Person shall have
been notified of the security interest created by this Agreement (or, if
required under applicable law in order to perfect the Administrative Agent’s
security interest in such Collateral, such bailee or other Person shall have
acknowledged to the Administrative Agent in writing that it is holding such
Collateral for the benefit of the Administrative Agent and subject to such
security interest and to the instructions of the Administrative Agent) and such
Pledgor shall have exercised its reasonable best efforts to obtain from such
bailee or other Person, at such Pledgor’s sole cost and expense, the written
acknowledgement described above (if not already required by applicable law to
perfect the Administrative Agent’s security interest) and agreement to waive and
release any Lien (whether arising by operation of law or otherwise) it may have
with respect to such Collateral, such agreement to be in form and substance
reasonably satisfactory to the Administrative Agent.
     4.13 Commercial Tort Claims. Each Pledgor agrees that it will, promptly
upon becoming aware of any Commercial Tort Claim in its favor, furnish to the
Administrative Agent a description thereof meeting the requirements of
Section 9-108(e) of the Uniform Commercial Code, execute and deliver such
documents, financing statements and other instruments, and take such other
action, as the Administrative Agent may reasonably request in order to include
such Commercial Tort Claim as Collateral hereunder and to perfect the security
interest of the Administrative Agent therein.

15



--------------------------------------------------------------------------------



 



     4.14 Protection of Security Interest. Each Pledgor agrees that it will, at
its own cost and expense, take any and all actions necessary in its reasonable
business judgment or reasonably deemed necessary by the Administrative Agent to
warrant and defend the right, title and interest of the Secured Parties in and
to the Collateral against the claims and demands of all other Persons.
ARTICLE V
CERTAIN PROVISIONS RELATING TO PLEDGED INTERESTS
     5.1 After-Acquired Equity Interests; Ownership.
     (a) If any Pledgor shall, at any time and from time to time after the date
hereof, acquire any additional capital stock or other Pledged Interests in any
Person of the types described in the definition of the term “Pledged Interests,”
the same shall be automatically deemed to be Pledged Interests hereunder, and to
be pledged to the Administrative Agent pursuant to Section 2.1 (subject, in the
case of Pledged Interests in Foreign Subsidiaries, to the limitation set forth
in the proviso in Section 2.1(xviii), and such Pledgor will forthwith pledge and
deposit the same with the Administrative Agent and deliver to the Administrative
Agent any certificates therefor, together with undated stock powers or other
necessary instruments of transfer or assignment, duly executed in blank and in
form and substance reasonably satisfactory to the Administrative Agent, together
with such other certificates and instruments as the Administrative Agent may
reasonably request (including Uniform Commercial Code financing statements or
appropriate amendments thereto), and will promptly thereafter deliver to the
Administrative Agent a fully completed and duly executed amendment to this
Agreement in the form of Exhibit D (each, a “Pledge Amendment”) in respect
thereof. Each Pledgor hereby authorizes the Administrative Agent to attach each
such Pledge Amendment to this Agreement, and agrees that all such Collateral
listed on any Pledge Amendment shall for all purposes be deemed Collateral
hereunder and shall be subject to the provisions hereof; provided that the
failure of any Pledgor to execute and deliver any Pledge Amendment with respect
to any such additional Collateral as required hereinabove shall not impair the
security interest of the Administrative Agent in such Collateral or otherwise
adversely affect the rights and remedies of the Administrative Agent hereunder
with respect thereto.
     (b) If any Pledged Interests (whether now owned or hereafter acquired)
included in the Collateral are “uncertificated securities” within the meaning of
the Uniform Commercial Code or are otherwise not evidenced by any certificate or
instrument (unless not constituting a “security” under Article 8 of the Uniform
Commercial Code), each applicable Pledgor will (i) promptly notify the
Administrative Agent thereof and will promptly take and cause to be taken,
(ii) will (if the issuer of such uncertificated securities is a Person other
than a Subsidiary of the Borrower) use commercially reasonable efforts to cause
the issuer to take, all actions required under Articles 8 and 9 of the Uniform
Commercial Code and any other applicable law, to enable the Administrative Agent
to acquire “control” of such uncertificated securities (within the meaning of
such term under Section 8-106 (or its successor provision) of the Uniform
Commercial Code) and as may be otherwise necessary to perfect the security
interest of the Administrative Agent therein, and (iii) will not, except at the
request of the Administrative Agent, cause such Pledged Interest to become
certificated.

16



--------------------------------------------------------------------------------



 



     (c) If any Pledged Interests (whether now owned or hereafter acquired) are
not “securities” under Article 8 of the Uniform Commercial Code, the Borrower
will not, and will not permit any of its Subsidiaries to, take any action to
cause the issuer of such Pledged Interests to “opt-in” to Article 8 of the
Uniform Commercial Code unless the Administrative Agent shall have given its
prior written consent.
     (d) Except to the extent otherwise expressly permitted by or pursuant to
the Credit Agreement, the Pledgors will cause the Pledged Interests in each
issuer pledged hereunder to constitute at all times 100% of the capital stock or
other Pledged Interests in such issuer, such that the issuer shall be a direct
or indirect Wholly Owned Subsidiary of the Borrower (subject, in the case of
Pledged Interests in Foreign Subsidiaries, to the limitation set forth in the
proviso in Section 2.1(xviii), and unless the Administrative Agent shall have
given its prior written consent or except as may be expressly permitted by the
Credit Agreement, no Pledgor will cause or permit any such issuer to issue or
sell any new capital stock, any warrants, options or rights to acquire the same,
or other Pledged Interests of any nature to any Person other than such Pledgor,
or cause, permit or consent to the admission of any other Person as a
stockholder, partner or member of any such issuer.
     5.2 Voting Rights. So long as no Event of Default shall have occurred and
be continuing, each Pledgor shall be entitled to exercise all voting and other
consensual rights pertaining to its Pledged Interests (subject to its
obligations under Section 5.1(a)), and for that purpose the Administrative Agent
will execute and deliver or cause to be executed and delivered to each
applicable Pledgor all such proxies and other instruments as such Pledgor may
reasonably request in writing to enable such Pledgor to exercise such voting and
other consensual rights; provided, however, that no Pledgor will cast any vote,
give any consent, waiver or ratification, or take or fail to take any action, in
any manner that would, or could reasonably be expected to, violate or be
inconsistent with any of the terms of this Agreement, the Credit Agreement or
any other Credit Document or have the effect of materially and adversely
impairing the position or interests of the Secured Parties.
     5.3 Dividends and Other Distributions. So long as no Event of Default shall
have occurred and be continuing (or would occur as a result thereof), and except
as provided otherwise herein, all interest, income, dividends, distributions and
other amounts payable in cash in respect of the Pledged Interests may be paid to
and retained by the Pledgors; provided, however, that all such interest, income,
dividends, distributions and other amounts shall, at all times after the
occurrence and during the continuance of an Event of Default, be paid to the
Administrative Agent and retained by it as part of the Collateral (except to the
extent applied upon receipt to the repayment of the Secured Obligations). Any
and all money and other property paid over to or received by the Administrative
Agent pursuant to the provisions of this Section shall be retained by the
Administrative Agent in a Collateral Account (as hereinafter defined) upon
receipt of such money or other property and shall be applied in accordance with
the provisions of Section 6.2. The Administrative Agent shall, within five
(5) Business Days after all Events of Default have been cured or waived, repay
to each applicable Pledgor all cash interest, income, dividends, distributions
and other amounts that such Pledgor would otherwise be permitted to retain
pursuant to the provisions of this Section and that remain in such Collateral
Account.

17



--------------------------------------------------------------------------------



 



ARTICLE VI
REMEDIES
     6.1 Remedies. If an Event of Default shall have occurred and be continuing,
the Administrative Agent, at the direction or with the consent of, the Required
Lenders, shall be entitled to exercise in respect of the Collateral all of its
rights, powers and remedies provided for herein or otherwise available to it
under any other Credit Document, by law, in equity or otherwise, including all
rights and remedies of a secured party under the Uniform Commercial Code, and
shall be entitled in particular, but without limitation of the foregoing, to
exercise the following rights, which each Pledgor agrees to be commercially
reasonable:
     (a) To notify any or all account debtors or obligors under any Accounts,
Contracts or other Collateral of the security interest in favor of the
Administrative Agent created hereby and to direct all such Persons to make
payments of all amounts due thereon or thereunder directly to the Administrative
Agent or to an account designated by the Administrative Agent; and in such
instance and from and after such notice, all amounts and Proceeds (including
wire transfers, checks and other Instruments) received by any Pledgor in respect
of any Accounts, Contracts or other Collateral shall be received in trust for
the benefit of the Administrative Agent hereunder, shall be segregated from the
other funds of such Pledgor and shall be forthwith deposited into such account
or paid over or delivered to the Administrative Agent in the same form as so
received (with any necessary endorsements or assignments), to be held as
Collateral and applied to the Secured Obligations as provided herein; and by
this provision, each Pledgor irrevocably authorizes and directs each Person who
is or shall be a party to or liable for the performance of any Contract, upon
receipt of notice from the Administrative Agent to the effect that an Event of
Default has occurred and is continuing, to attorn to or otherwise recognize the
Administrative Agent as owner under such Contract and to pay, observe and
otherwise perform the obligations under such Contract to or for the
Administrative Agent or the Administrative Agent’s designee as though the
Administrative Agent or such designee were such Pledgor named therein, and to do
so until otherwise notified by the Administrative Agent;
     (b) To take possession of, receive, endorse, assign and deliver, in its own
name or in the name of any Pledgor, all checks, notes, drafts and other
Instruments relating to any Collateral, including receiving, opening and
properly disposing of all mail addressed to any Pledgor concerning Accounts and
other Collateral; to verify with account debtors or other contract parties the
validity, amount or any other matter relating to any Accounts or other
Collateral, in its own name or in the name of any Pledgor; to accelerate any
indebtedness or other obligation constituting Collateral that may be accelerated
in accordance with its terms; to take or bring all actions and suits deemed
necessary or appropriate to effect collections and to enforce payment of any
Accounts or other Collateral; to settle, compromise or release in whole or in
part any amounts owing on Accounts or other Collateral; and to extend the time
of payment of any and all Accounts or other amounts owing under any Collateral
and to make allowances and adjustments with respect thereto, all in the same
manner and to the same extent as any Pledgor might have done;
     (c) To notify any or all depository institutions with which any Deposit
Accounts are maintained and which Deposit Accounts are subject to Control in
favor of the Administrative

18



--------------------------------------------------------------------------------



 



Agent to remit and transfer all monies, securities and other property on deposit
in such Deposit Accounts or deposited or received for deposit thereafter to the
Administrative Agent, for deposit in a Collateral Account or such other accounts
as may be designated by the Administrative Agent, for application to the Secured
Obligations as provided herein;
     (d) To transfer to or register in its name or the name of any of its
Administrative Agents or nominees all or any part of the Collateral, without
notice to any Pledgor and with or without disclosing that such Collateral is
subject to the security interest created hereunder;
     (e) To require any Pledgor to, and each Pledgor hereby agrees that it will
at its expense and upon request of the Administrative Agent forthwith, assemble
all or any part of the Collateral as directed by the Administrative Agent and
make it available to the Administrative Agent at a place designated by the
Administrative Agent;
     (f) To enter and remain upon the premises of any Pledgor and take
possession of all or any part of the Collateral, with or without judicial
process; to use the materials, services, books and records of any Pledgor for
the purpose of liquidating or collecting the Collateral, whether by foreclosure,
auction or otherwise; and to remove the same to the premises of the
Administrative Agent or any designated agent for such time as the Administrative
Agent may desire, in order to effectively collect or liquidate the Collateral;
     (g) To exercise (i) all voting, consensual and other rights and powers
pertaining to the Pledged Interests (whether or not transferred into the name of
the Administrative Agent), at any meeting of shareholders, partners, members or
otherwise, and (ii) any and all rights of conversion, exchange, subscription and
any other rights, privileges or options pertaining to the Pledged Interests as
if it were the absolute owner thereof (including, without limitation, the right
to exchange at its discretion any and all of the Pledged Interests upon the
merger, consolidation, reorganization, reclassification, combination of shares
or interests, similar rearrangement or other similar fundamental change in the
structure of the applicable issuer, or upon the exercise by any Pledgor or the
Administrative Agent of any right, privilege or option pertaining to such
Pledged Interests), and in connection therewith, the right to deposit and
deliver any and all of the Pledged Interests with any committee, depositary,
transfer agent, registrar or other designated agency upon such terms and
conditions as the Administrative Agent may determine, and give all consents,
waivers and ratifications in respect of the Pledged Interests, all without
liability except to account for any property actually received by it, but the
Administrative Agent shall have no duty to exercise any such right, privilege or
option or give any such consent, waiver or ratification and shall not be
responsible for any failure to do so or delay in so doing; and for the foregoing
purposes each Pledgor will promptly execute and deliver or cause to be executed
and delivered to the Administrative Agent, upon request, all such proxies and
other instruments as the Administrative Agent may reasonably request to enable
the Administrative Agent to exercise such rights and powers; AND IN FURTHERANCE
OF THE FOREGOING AND WITHOUT LIMITATION THEREOF, EACH PLEDGOR HEREBY IRREVOCABLY
CONSTITUTES AND APPOINTS THE AGENT AS THE TRUE AND LAWFUL PROXY AND
ATTORNEY-IN-FACT OF SUCH PLEDGOR, WITH FULL POWER OF SUBSTITUTION IN THE
PREMISES, TO EXERCISE ALL SUCH VOTING, CONSENSUAL AND OTHER RIGHTS AND POWERS TO
WHICH ANY HOLDER OF ANY PLEDGED INTERESTS WOULD BE ENTITLED BY VIRTUE OF HOLDING
THE SAME, WHICH PROXY AND POWER OF

19



--------------------------------------------------------------------------------



 



ATTORNEY, BEING COUPLED WITH AN INTEREST, IS IRREVOCABLE AND SHALL BE EFFECTIVE
FOR SO LONG AS THIS AGREEMENT SHALL BE IN EFFECT; and
     (h) To sell, resell, assign and deliver, in its sole discretion, all or any
of the Collateral, in one or more parcels, on any securities exchange on which
any Pledged Interests may be listed, at public or private sale, at any of the
Administrative Agent’s offices or elsewhere, for cash, upon credit or for future
delivery, at such time or times and at such price or prices and upon such other
terms as the Administrative Agent may deem satisfactory. If any of the
Collateral is sold by the Administrative Agent upon credit or for future
delivery, the Administrative Agent shall not be liable for the failure of the
purchaser to purchase or pay for the same and, in the event of any such failure,
the Administrative Agent may resell such Collateral. In no event shall any
Pledgor be credited with any part of the Proceeds of sale of any Collateral
until and to the extent cash payment in respect thereof has actually been
received by the Administrative Agent. Each purchaser at any such sale shall hold
the property sold absolutely, free from any claim or right of whatsoever kind,
including any equity or right of redemption of any Pledgor, and each Pledgor
hereby expressly waives all rights of redemption, stay or appraisal, and all
rights to require the Administrative Agent to marshal any assets in favor of
such Pledgor or any other party or against or in payment of any or all of the
Secured Obligations, that it has or may have under any rule of law or statute
now existing or hereafter adopted. No demand, presentment, protest,
advertisement or notice of any kind (except any notice required by law, as
referred to below), all of which are hereby expressly waived by each Pledgor,
shall be required in connection with any sale or other disposition of any part
of the Collateral. If any notice of a proposed sale or other disposition of any
part of the Collateral shall be required under applicable law, the
Administrative Agent shall give the applicable Pledgor at least ten (10) days’
prior notice of the time and place of any public sale and of the time after
which any private sale or other disposition is to be made, which notice each
Pledgor agrees is commercially reasonable. The Administrative Agent shall not be
obligated to make any sale of Collateral if it shall determine not to do so,
regardless of the fact that notice of sale may have been given. The
Administrative Agent may, without notice or publication, adjourn any public or
private sale or cause the same to be adjourned from time to time by announcement
at the time and place fixed for sale, and such sale may, without further notice,
be made at the time and place to which the same was so adjourned. Upon each
public sale and, to the extent permitted by applicable law, upon each private
sale, the Administrative Agent may purchase all or any of the Collateral being
sold, free from any equity, right of redemption or other claim or demand, and
may make payment therefor by endorsement and application (without recourse) of
the Secured Obligations in lieu of cash as a credit on account of the purchase
price for such Collateral.
     6.2 Application of Proceeds.
     (a) All Proceeds collected by the Administrative Agent upon any sale, other
disposition of or realization upon any of the Collateral, together with all
other moneys received by the Administrative Agent hereunder, shall be applied in
accordance with the provisions of Section 2.12 of the Credit Agreement. For
purposes of applying amounts in accordance with this Section, the Administrative
Agent shall be entitled to rely upon any Secured Party that has entered into a
Permitted Hedge Agreement with the Borrower for a determination (which such
Secured Party agrees to provide or cause to be provided upon request of the
Administrative Agent) of the outstanding Secured Obligations owed to such
Secured Party under any such

20



--------------------------------------------------------------------------------



 



Permitted Hedge Agreement. Unless it has actual knowledge (including by way of
written notice from any such Secured Party) to the contrary, the Administrative
Agent, in acting hereunder, shall be entitled to assume that no Permitted Hedge
Agreements or Secured Obligations in respect thereof are in existence between
any Secured Party and the Borrower. If any Lender or Affiliate thereof that is a
party to a Permitted Hedge Agreement with the Borrower (the obligations of the
Borrower under which are Secured Obligations) ceases to be a Lender or Affiliate
thereof, such former Lender or Affiliate thereof shall nevertheless continue to
be a Secured Party hereunder with respect to the Secured Obligations under such
Permitted Hedge Agreement.
     (b) In the event that the proceeds of any such sale, disposition or
realization are insufficient to pay all amounts to which the Secured Parties are
legally entitled, the Pledgors shall be jointly and severally liable for the
deficiency, together with interest thereon at the highest rate specified in any
applicable Credit Document for interest on overdue principal or such other rate
as shall be fixed by applicable law, together with the costs of collection and
all other fees, costs and expenses payable hereunder.
     (c) Upon any sale of any Collateral hereunder by the Administrative Agent
(whether by virtue of the power of sale herein granted, pursuant to judicial
proceeding, or otherwise), the receipt of the Administrative Agent or the
officer making the sale shall be a sufficient discharge to the purchaser or
purchasers of the Collateral so sold, and such purchaser or purchasers shall not
be obligated to see to the application of any part of the purchase money paid
over to the Administrative Agent or such officer or be answerable in any way for
the misapplication thereof.
     6.3 Collateral Accounts. Upon the occurrence and during the continuance of
an Event of Default, the Administrative Agent shall have the right to cause to
be established and maintained, at its principal office or such other location or
locations as it may establish from time to time in its discretion, one or more
accounts (collectively, “Collateral Accounts”) for the collection of cash
Proceeds of the Collateral. Such Proceeds, when deposited, shall continue to
constitute Collateral for the Secured Obligations and shall not constitute
payment thereof until applied as herein provided. The Administrative Agent shall
have sole dominion and control over all funds deposited in any Collateral
Account, and such funds may be withdrawn therefrom only by the Administrative
Agent. Upon the occurrence and during the continuance of an Event of Default,
the Administrative Agent shall have the right to (and, if directed by the
Required Lenders pursuant to the Credit Agreement, shall) apply amounts held in
the Collateral Accounts in payment of the Secured Obligations in the manner
provided for in Section 6.2.
     6.4 Grant of License. Each Pledgor hereby grants to the Administrative
Agent an irrevocable, non-exclusive license (exercisable without payment of
royalty or other compensation to any Pledgor) to use, license or sublicense any
Patent Collateral, Trademark Collateral or Copyright Collateral now owned or
licensed or hereafter acquired or licensed by such Pledgor, wherever the same
may be located throughout the world, for such term or terms, on such conditions
and in such manner as the Administrative Agent shall determine, whether general,
special or otherwise, and whether on an exclusive or nonexclusive basis, and
including in such license reasonable access to all media in which any of the
licensed items may be recorded or stored and to all computer software and
programs used for the compilation or printout thereof. The use of such license
or sublicense by the Administrative Agent shall be

21



--------------------------------------------------------------------------------



 



exercised, at the option of the Administrative Agent, only upon the occurrence
and during the continuation of an Event of Default; provided that any license,
sublicense or other transaction entered into by the Administrative Agent in
accordance herewith shall be binding upon each applicable Pledgor
notwithstanding any subsequent cure of an Event of Default.
     6.5 Private Sales.
     (a) Each Pledgor recognizes that the Administrative Agent may be compelled,
at any time after the occurrence and during the continuance of an Event of
Default, to conduct any sale of all or any part of the Pledged Interests without
registering or qualifying such Pledged Interests under the Securities Act of
1933, as amended (the “Securities Act”), and/or any applicable state securities
laws in effect at such time. Each Pledgor acknowledges that any such private
sales may be made in such manner and under such circumstances as the
Administrative Agent may deem necessary or advisable in its sole and absolute
discretion, including at prices and on terms that might be less favorable than
those obtainable through a public sale without such restrictions (including,
without limitation, a public offering made pursuant to a registration statement
under the Securities Act), and, notwithstanding such circumstances, agrees that
any such sale shall not be deemed not to have been made in a commercially
reasonable manner solely because it was conducted as a private sale, and agrees
that the Administrative Agent shall have no obligation to conduct any public
sales and no obligation to delay the sale of any Pledged Interests for the
period of time necessary to permit its registration for public sale under the
Securities Act and applicable state securities laws, and shall not have any
responsibility or liability as a result of its election so not to conduct any
such public sales or delay the sale of any Pledged Interests, notwithstanding
the possibility that a substantially higher price might be realized if the sale
were deferred until after such registration. Each Pledgor hereby waives any
claims against the Administrative Agent or any other Secured Party arising by
reason of the fact that the price at which any Pledged Interests may have been
sold at any private sale was less than the price that might have been obtained
at a public sale or was less than the aggregate amount of the Secured
Obligations, even if the Administrative Agent accepts the first offer received
and does not offer such Pledged Interests to more than one offeree.
     (b) Each Pledgor agrees that a breach of any of the covenants contained in
this Section will cause irreparable injury to the Administrative Agent and the
other Secured Parties, that the Administrative Agent and the other Secured
Parties have no adequate remedy at law in respect of such breach and, as a
consequence, that each and every covenant contained in this Section shall be
specifically enforceable against the Pledgors.
     6.6 The Pledgors Remain Liable. Notwithstanding anything herein to the
contrary, (i) the Administrative Agent shall not have any duty, obligation or
liability by reason of this Agreement under any Contract to which any Pledgor is
a party, and Pledgor shall retain all of its duties and obligations under all
Contracts to which it is a party included within the Collateral (including,
without limitation, all Ownership Agreements) to the same extent as if this
Agreement had not been executed, (ii) the exercise by the Administrative Agent
of any of its rights or remedies hereunder shall not release any Pledgor from
any of its obligations under any of such Contracts, and (iii) except as
specifically provided for hereinbelow, the Administrative Agent shall not be
obligated to perform any of the obligations or duties of any Pledgor thereunder
or to take any action to collect or enforce any claim for payment assigned
hereunder.

22



--------------------------------------------------------------------------------



 



The powers, rights and remedies conferred on the Administrative Agent hereunder
are solely to protect its interest and privilege in such Contracts, as
Collateral, and shall not impose any duty upon it to exercise any such powers,
rights or remedies.
     6.7 Waivers. Each Pledgor, to the greatest extent not prohibited by
applicable law, hereby (i) agrees that it will not invoke, claim or assert the
benefit of any rule of law or statute now or hereafter in effect (including,
without limitation, any right to prior notice or judicial hearing in connection
with the Administrative Agent’s possession, custody or disposition of any
Collateral or any appraisal, valuation, stay, extension, moratorium or
redemption law), or take or omit to take any other action, that would or could
reasonably be expected to have the effect of delaying, impeding or preventing
the exercise of any rights and remedies in respect of the Collateral, the
absolute sale of any of the Collateral or the possession thereof by any
purchaser at any sale thereof, and waives the benefit of all such laws and
further agrees that it will not hinder, delay or impede the execution of any
power granted hereunder to the Administrative Agent, but that it will permit the
execution of every such power as though no such laws were in effect, (ii) waives
all rights that it has or may have under any rule of law or statute now existing
or hereafter adopted to require the Administrative Agent to marshal any
Collateral or other assets in favor of such Pledgor or any other party or
against or in payment of any or all of the Secured Obligations, and (iii) waives
all rights that it has or may have under any rule of law or statute now existing
or hereafter adopted to demand, presentment, protest, advertisement or notice of
any kind (except notices expressly provided for herein). In addition, each
Pledgor waives any and all rights of contribution or subrogation upon the sale
or disposition of all or any portion of the Collateral by the Administrative
Agent to the extent set forth in the Credit Agreement and the Guaranty.
ARTICLE VII
THE ADMINISTRATIVE AGENT
     7.1 The Administrative Agent; Standard of Care. The Administrative Agent
will hold all items of the Collateral at any time received under this Agreement
in accordance with the provisions hereof. The obligations of the Administrative
Agent as holder of the Collateral and interests therein and with respect to the
disposition thereof, and otherwise under this Agreement and the other Credit
Documents, are only those expressly set forth in this Agreement and the other
Credit Documents. The Administrative Agent shall act hereunder at the direction,
or with the consent, of the Required Lenders on the terms and conditions set
forth in the Credit Agreement. The powers conferred on the Administrative Agent
hereunder are solely to protect its interest, on behalf of the Secured Parties,
in the Collateral, and shall not impose any duty upon it to exercise any such
powers. Except for treatment of the Collateral in its possession in a manner
substantially equivalent to that which the Administrative Agent, in its
individual capacity, accords its own property of a similar nature, and the
accounting for moneys actually received by it hereunder, the Administrative
Agent shall have no duty as to any Collateral or as to the taking of any
necessary steps to preserve rights against prior parties or any other rights
pertaining to the Collateral. Neither the Administrative Agent nor any other
Secured Party shall be liable to any Pledgor (i) for any loss or damage
sustained by such Pledgor, or (ii) for any loss, damage, depreciation or other
diminution in the value of any of the Collateral that may occur as a result of
or in connection with or that is in any way related to any exercise by the
Administrative

23



--------------------------------------------------------------------------------



 



Agent or any other Secured Party of any right or remedy under this Agreement,
any failure to demand, collect or realize upon any of the Collateral or any
delay in doing so, or any other act or failure to act on the part of the
Administrative Agent or any other Secured Party, except to the extent that the
same is caused by its own gross negligence or willful misconduct.
     7.2 Further Assurances; Attorney-in-Fact.
     (a) Each Pledgor hereby irrevocably authorizes the Administrative Agent at
any time and from time to time to file in any filing office in any Uniform
Commercial Code jurisdiction any financing statements and amendments thereto
that (a) indicate the Collateral (i) as all assets of such Pledgor or words of
similar effect, regardless of whether any particular asset included within the
Collateral falls within the scope of Article 9 of the Uniform Commercial Code of
any such jurisdiction, or (ii) as being of an equal or lesser scope or with
greater detail, and (b) provide any other information required by Part 5 of
Article 9 of the Uniform Commercial Code for the sufficiency or filing office
acceptance of any financing statement or amendment.
     (b) Each Pledgor agrees that it will do such further acts and things
(including, without limitation, making any notice filings with state tax or
revenue authorities required to be made by account creditors in order to enforce
any Accounts in such state) and to execute and deliver to the Administrative
Agent such additional conveyances, assignments, agreements and instruments as
the Administrative Agent may reasonably require or deem advisable to perfect,
establish, confirm and maintain the security interest and Lien provided for
herein, to carry out the purposes of this Agreement or to further assure and
confirm unto the Administrative Agent its rights, powers and remedies hereunder.
     (c) Each Pledgor hereby irrevocably appoints the Administrative Agent its
lawful attorney-in-fact, with full authority in the place and stead of such
Pledgor and in the name of such Pledgor, the Administrative Agent or otherwise,
and with full power of substitution in the premises (which power of attorney,
being coupled with an interest, is irrevocable for so long as this Agreement
shall be in effect), from time to time in the Administrative Agent’s discretion
after the occurrence and during the continuance of an Event of Default (except
for the actions described in clause (i) below, which may be taken by the
Administrative Agent without regard to whether an Event of Default has occurred)
to take any action and to execute any instruments that the Administrative Agent
may deem necessary or advisable to accomplish the purpose of this Agreement,
including, without limitation:
     (i) to sign the name of such Pledgor on any financing statement,
continuation statement, notice or other similar document that, in the
Administrative Agent’s opinion, should be made or filed in order to perfect or
continue perfected the security interest granted under this Agreement
(including, without limitation, any title or ownership applications for filing
with applicable state agencies to enable any motor vehicles now or hereafter
owned by such Pledgor to be retitled and the Administrative Agent listed as
lienholder thereon);
     (ii) to ask, demand, collect, sue for, recover, compound, receive and give
acquittance and receipts for moneys due and to become due under or in respect of
any of the Collateral;

24



--------------------------------------------------------------------------------



 



     (iii) to receive, endorse and collect any checks, drafts, Instruments,
Chattel Paper and other orders for the payment of money made payable to such
Pledgor representing any interest, income, dividend, distribution or other
amount payable in respect of any of the Collateral and to give full discharge
for the same;
     (iv) to obtain, maintain and adjust any property or casualty insurance
required to be maintained by such Pledgor under Section 6.7 of the Credit
Agreement and direct the payment of proceeds thereof to the Administrative
Agent;
     (v) to pay or discharge taxes, Liens or other encumbrances levied or placed
on or threatened against the Collateral, the legality or validity thereof and
the amounts necessary to discharge the same to be determined by the
Administrative Agent in its sole discretion, any such payments made by the
Administrative Agent to become Secured Obligations of the Pledgors to the
Administrative Agent, due and payable immediately and without demand;
     (vi) to file any claims or take any action or institute any proceedings
that the Administrative Agent may deem necessary or advisable for the collection
of any of the Collateral or otherwise to enforce the rights of the
Administrative Agent with respect to any of the Collateral; and
     (vii) to use, sell, assign, transfer, pledge, make any agreement with
respect to or otherwise deal with any and all of the Collateral as fully and
completely as though the Administrative Agent were the absolute owner of the
Collateral for all purposes, and to do from time to time, at the Administrative
Agent’s option and the Pledgors’ expense, all other acts and things deemed
necessary by the Administrative Agent to protect, preserve or realize upon the
Collateral and to more completely carry out the purposes of this Agreement.
     (d) If any Pledgor fails to perform any covenant or agreement contained in
this Agreement after written request to do so by the Administrative Agent
(provided that no such request shall be necessary at any time after the
occurrence and during the continuance of an Event of Default), the
Administrative Agent may itself perform, or cause the performance of, such
covenant or agreement and may take any other action that it deems necessary and
appropriate for the maintenance and preservation of the Collateral or its
security interest therein, and the reasonable expenses so incurred in connection
therewith shall be payable by the Pledgors under Section 8.1.
ARTICLE VIII
MISCELLANEOUS
     8.1 Indemnity and Expenses. The Pledgors agree jointly and severally:
     (a) To indemnify and hold harmless the Administrative Agent, each other
Secured Party and each of their respective directors, officers, employees,
agents and affiliates from and against any and all claims, damages, demands,
losses, obligations, judgments and liabilities (including, without limitation,
reasonable attorneys’ fees and expenses) in any way arising out of

25



--------------------------------------------------------------------------------



 



or in connection with this Agreement and the transactions contemplated hereby,
except to the extent the same shall arise as a result of the gross negligence or
willful misconduct of the party seeking to be indemnified; and
     (b) To pay the reasonable fees and expenses of counsel to the
Administrative Agent and to reimburse the Administrative Agent upon demand for
all reasonable costs and expenses incurred by it, in each case in connection
with (i) the creation, perfection and maintenance of the perfection of the
Administrative Agent’s Liens upon the Collateral, including, without limitation,
Lien search, filing and recording fees, (ii) the custody, use or preservation
of, or the sale of, collection from or other realization upon, any of the
Collateral, including the reasonable expenses of re-taking, holding, preparing
for sale or lease, selling or otherwise disposing of or realizing on the
Collateral, (iii) the exercise or enforcement of any rights or remedies granted
hereunder, under any of the other Credit Documents or otherwise available to it
(whether at law, in equity or otherwise), or (iv) the failure by any Pledgor to
perform or observe any of the provisions hereof. The provisions of this Section
shall survive the execution and delivery of this Agreement, the repayment of any
of the Secured Obligations, the termination of the Commitments and the
termination or expiration of all Letters of Credit under the Credit Agreement,
the termination of this Agreement or any other Credit Document, and the
termination of, and settlement of the Borrower’s obligations under, any
Permitted Hedge Agreement to which any Hedge Party is a party.
     8.2 No Waiver. The rights and remedies of the Secured Parties expressly set
forth in this Agreement and the other Credit Documents are cumulative and in
addition to, and not exclusive of, all other rights and remedies available at
law, in equity or otherwise. No failure or delay on the part of any Secured
Party in exercising any right, power or privilege shall operate as a waiver
thereof, nor shall any single or partial exercise of any such right, power or
privilege preclude any other or further exercise thereof or the exercise of any
other right, power or privilege or be construed to be a waiver of any Default or
Event of Default. No course of dealing between the Pledgors and the Secured
Parties or their agents or employees shall be effective to amend, modify or
discharge any provision of this Agreement or any other Credit Document or to
constitute a waiver of any Default or Event of Default. No notice to or demand
upon any Pledgor in any case shall entitle such Pledgor or any other Pledgor to
any other or further notice or demand in similar or other circumstances or
constitute a waiver of the right of any Secured Party to exercise any right or
remedy or take any other or further action in any circumstances without notice
or demand.
     8.3 Enforcement. By its acceptance of the benefits of this Agreement, each
Lender agrees that this Agreement may be enforced only by the Administrative
Agent, acting upon the instructions or with the consent of the Required Lenders
as provided for in the Credit Agreement, and that no Lender shall have any right
individually to enforce or seek to enforce this Agreement or to realize upon any
Collateral or other security given to secure the payment and performance of the
Secured Obligations.
     8.4 Amendments, Waivers, etc. No amendment, modification, waiver, discharge
or termination of, or consent to any departure by any Pledgor from, any
provision of this Agreement, shall be effective unless in a writing signed by
the Administrative Agent and such of the Lenders as may be required under the
provisions of the Credit Agreement to concur in the

26



--------------------------------------------------------------------------------



 



action then being taken, and then the same shall be effective only in the
specific instance and for the specific purpose for which given.
     8.5 Continuing Security Interest; Term; Successors and Assigns; Assignment;
Termination and Release; Survival. This Agreement shall create a continuing
security interest in the Collateral and shall secure the payment and performance
of all of the Secured Obligations as the same may arise and be outstanding at
any time and from time to time from and after the date hereof, and shall
(i) remain in full force and effect until the occurrence of the Termination
Requirements (as hereinafter defined), (ii) be binding upon and enforceable
against each Pledgor and its successors and assigns (provided, however, that no
Pledgor may sell, assign or transfer any of its rights, interests, duties or
obligations hereunder without the prior written consent of the Lenders) and
(iii) inure to the benefit of and be enforceable by each Secured Party and its
successors and assigns. Upon any sale or other disposition by any Pledgor of any
Collateral in a transaction expressly permitted hereunder or under or pursuant
to the Credit Agreement or any other applicable Credit Document, the Lien and
security interest created by this Agreement in and upon such Collateral shall be
automatically released, and upon the satisfaction of all of the Termination
Requirements, this Agreement and the Lien and security interest created hereby
shall terminate (provided that the provisions of Section 6.7 shall survive the
termination of this Agreement); and in connection with any such release or
termination, the Administrative Agent, at the request and expense of the
applicable Pledgor, will execute and deliver to such Pledgor such documents and
instruments evidencing such release or termination as such Pledgor may
reasonably request and will assign, transfer and deliver to such Pledgor,
without recourse and without representation or warranty, such of the Collateral
as may then be in the possession of the Administrative Agent (or, in the case of
any partial release of Collateral, such of the Collateral so being released as
may be in its possession). All representations, warranties, covenants and
agreements herein shall survive the execution and delivery of this Agreement and
any Pledgor Accession. For purposes of this Agreement, “Termination
Requirements” means (x) the payment in full in cash of the Secured Obligations
(other than contingent and indemnification obligations not then due and
payable), (y) the termination of the Commitments and the termination or
expiration of all Letters of Credit under the Credit Agreement, and (z) the
termination of, and settlement of all obligations of the Borrower under, each
Permitted Hedge Agreement to which any Hedge Party is a party.
     8.6 Additional Pledgors. Each Pledgor recognizes that the provisions of the
Credit Agreement require Persons that become Subsidiaries of the Borrower, and
that are not already parties hereto, to execute and deliver a Pledgor Accession,
whereupon each such Person shall become a Pledgor hereunder with the same force
and effect as if originally a Pledgor hereunder on the date hereof, and agrees
that its obligations hereunder shall not be discharged, limited or otherwise
affected by reason of the same, or by reason of the Administrative Agent’s
actions in effecting the same or in releasing any Pledgor hereunder, in each
case without the necessity of giving notice to or obtaining the consent of such
Pledgor or any other Pledgor.
     8.7 Notices. All notices and other communications provided for hereunder
shall be given to the parties in the manner and subject to the other notice
provisions set forth in the Credit Agreement and the Guaranty Agreement.

27



--------------------------------------------------------------------------------



 



     8.8 Governing Law. This Agreement shall be governed by and construed and
enforced in accordance with the laws of the State of North Carolina (without
regard to the conflicts of law provisions thereof).
     8.9 Severability. To the extent any provision of this Agreement is
prohibited by or invalid under the applicable law of any jurisdiction, such
provision shall be ineffective only to the extent of such prohibition or
invalidity and only in such jurisdiction, without prohibiting or invalidating
such provision in any other jurisdiction or the remaining provisions of this
Agreement in any jurisdiction.
     8.10 Construction. The headings of the various sections and subsections of
this Agreement have been inserted for convenience only and shall not in any way
affect the meaning or construction of any of the provisions hereof. Unless the
context otherwise requires, words in the singular include the plural and words
in the plural include the singular.
     8.11 Counterparts. This Agreement may be executed in any number of
counterparts and by different parties hereto on separate counterparts, each of
which when so executed and delivered shall be an original, but all of which
shall together constitute one and the same instrument.
[The remainder of this page left blank intentionally.]

28



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have caused this Agreement to be executed
under seal by their duly authorized officers as of the date first above written.

            BORROWER:

SWISHER HYGIENE INC.
      By:   /s/ Hugh H. Cooper        Hugh H. Cooper        Chief Financial
Officer     

            PLEDGORS:

SWISHER INTERNATIONAL, INC.
HB SERVICE, LLC
SWISHER HYGIENE FRANCHISE CORP.
SWISHER PEST CONTROL CORP.
SWISHER MAID, INC.
SHFC FINANCE, LLC
SERVICE MINNEAPOLIS, LLC
SHFC OPERATIONS, LLC
EXPRESS RESTAURANT EQUIPMENT
    SERVICE, INC.
SERVICE ARKANSAS, LLC
SERVICE BALTIMORE, LLC
SERVICE BEVERLY HILLS, LLC
SERVICE BIRMINGHAM, LLC
SERVICE CALIFORNIA, LLC
SERVICE CAROLINA, LLC
SERVICE CENTRAL FL, LLC
SERVICE CHARLOTTE LLC
SERVICE CHATTANOOGA, LLC
SERVICE CINCINNATI, LLC
      By:   /s/ Hugh H. Cooper        Hugh H. Cooper        Chief Financial
Officer     

(Signature Pages Continue on Following Page)
Signature Page to Pledge and Security Agreement





--------------------------------------------------------------------------------



 



            SERVICE COLUMBIA, LLC
SERVICE COLUMBUS, LLC
SERVICE DC, LLC
SERVICE DENVER, LLC
SERVICE FLORIDA, LLC
SERVICE GAINESVILLE, LLC
SERVICE GOLD COAST, LLC
SERVICE GREENSBORO, LLC
SERVICE GREENVILLE, LLC
SERVICE GULF COAST, LLC
SERVICE HAWAII, LLC
SERVICE HOUSTON, LLC
SERVICE LAS VEGAS, LLC
SERVICE LOUISVILLE, LLC
SERVICE MEMPHIS, LLC
SERVICE MICHIGAN, LLC
SERVICE MIDATLANTIC, LLC
SERVICE MIDWEST, LLC
SERVICE NASHVILLE, LLC
SERVICE NEW ENGLAND, LLC
SERVICE NEW MEXICO, LLC
SERVICE NEW ORLEANS, LLC
SERVICE NORTH, LLC
SERVICE NORTH-CENTRAL, LLC
SERVICE OKLAHOMA CITY, LLC
SERVICE PHILADELPHIA, LLC
SERVICE PHOENIX, LLC
SERVICE PORTLAND, LLC
SERVICE RALEIGH, LLC
SERVICE SALT LAKE CITY, LLC
SERVICE SEATTLE, LLC
SERVICE SOUTH, LLC
SERVICE ST. LOUIS, LLC
SERVICE TALLAHASSEE, LLC
SERVICE TAMPA, LLC
SERVICE TRI-CITIES, LLC
SERVICE VIRGINIA, LLC
      By:   /s/ Hugh H. Cooper        Hugh H. Cooper        Chief Financial
Officer     

(Signature Pages Continue on Following Page)
Signature Page to Pledge and Security Agreement





--------------------------------------------------------------------------------



 



            SERVICE WEST COAST, LLC
SERVICE WESTERN PENNSYLVANIA, LLC
FOUR-STATE HYGIENE, INC.
INTEGRATED BRANDS INC.
ESKIMO PIE CORPORATION
CHOICE ENVIRONMENTAL SERVICES, INC.
CHOICE ENVIRONMENTAL SERVICES
    OF MIAMI, INC.
CHOICE ENVIRONMENTAL SERVICES
    OF BROWARD, INC.
CHOICE ENVIRONMENTAL SERVICES
    OF DADE COUNTY, INC.
CHOICE ENVIRONMENTAL SERVICES
    OF COLLIER, INC.
CHOICE RECYCLING SERVICES
    OF MIAMI, INC.
CHOICE ENVIRONMENTAL SERVICES
    OF ST. LUCIE, INC.
CHOICE RECYCLING SERVICES
    OF BROWARD, INC.
CHOICE ENVIRONMENTAL SERVICES
    OF LEE COUNTY, INC.
CHOICE ENVIRONMENTAL SERVICES
    OF HIGHLANDS COUNTY, INC.
      By:   /s/ Hugh H. Cooper        Hugh H. Cooper        Chief Financial
Officer     

(Signature Pages Continue on Following Page)
Signature Page to Pledge and Security Agreement





--------------------------------------------------------------------------------



 



Accepted and agreed to:

          WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Administrative Agent
  By:   /s/ Cavan J. Harris      Cavan J. Harris      Senior Vice President     

Signature Page to Pledge and Security Agreement





--------------------------------------------------------------------------------



 



Annex A
Filing Locations

      Name of Pledgor   Filing Location
HB SERVICE OPERATING SUBSIDIARIES:
   
HB Service, LLC
  Delaware
Service Beverly Hills, LLC
  Delaware
Service California, LLC
  Delaware
Service Cincinnati, LLC
  Delaware
Service Columbus, LLC
  Delaware
Service Louisville, LLC
  Delaware
Service Midwest LLC
  Delaware
Service Arkansas, LLC
  Florida
Service Baltimore, LLC
  Florida
Service Birmingham, LLC
  Florida
Service Central FL, LLC
  Florida
Service Chattanooga, LLC
  Florida
Service Columbia, LLC
  Florida
Service DC, LLC
  Florida
Service Denver, LLC
  Florida
Service Florida, LLC
  Florida
Service Gainesville, LLC
  Florida
Service Gold Coast, LLC
  Florida
Service Greenville, LLC
  Florida
Service Gulf Coast, LLC
  Florida
Service Hawaii, LLC
  Florida
Service Houston, LLC
  Florida
Service Las Vegas, LLC
  Florida
Service Memphis, LLC
  Florida
Service Michigan, LLC
  Florida
Service MidAtlantic, LLC
  Florida
Service Nashville, LLC
  Florida
Service New England, LLC
  Florida
Service New Mexico, LLC
  Florida
Service New Orleans, LLC
  Florida
Service North, LLC
  Florida
Service North-Central, LLC
  Florida
Service Oklahoma City, LLC
  Florida
Service Philadelphia, LLC
  Florida
Service Phoenix, LLC
  Florida
Service Portland, LLC
  Florida
Service Salt Lake City, LLC
  Florida
Service Seattle, LLC
  Florida
Service South, LLC
  Florida
Service St. Louis, LLC
  Florida

 



--------------------------------------------------------------------------------



 



      Name of Pledgor   Filing Location
Service Tallahassee, LLC
  Florida
Service Tampa, LLC
  Florida
Service Tri-Cities, LLC
  Florida
Service Virginia, LLC
  Florida
Service West Coast, LLC
  Florida
Service Western Pennsylvania, LLC
  Florida
Four-State Hygiene, Inc.
  Pennsylvania
Service Carolina, LLC
  North Carolina
Service Charlotte LLC
  North Carolina
Service Greensboro, LLC
  North Carolina
Service Raleigh, LLC
  North Carolina
 
   
SWISHER COMPANIES:
   
Swisher Hygiene Inc.
  Delaware
Swisher Hygiene Franchise Corp.
  North Carolina
Swisher International, Inc.
  Nevada
Swisher Pest Control Corp.
  North Carolina
Swisher Maids, Inc.
  North Carolina
SHFC Finance, LLC
  Florida
Service Minneapolis, LLC
  Delaware
SHFC Operations, LLC
  Delaware
Express Restaurant Equipment Service, Inc.
  Idaho
 
   
AS A RESULT OF COOLBRANDS MERGER:
   
Integrated Brands Inc.
  New Jersey
Eskimo Pie Corporation
  Virginia
 
   
AS A RESULT OF CHOICE MERGER:
   
Choice Environmental Services, Inc.
  Florida
Choice Environmental Services of Broward, Inc.
  Florida
Choice Environmental Services of Collier, Inc.
  Florida
Choice Environmental Services of Dade County, Inc.
  Florida
Choice Environmental Services of Highlands County, Inc.
  Florida
Choice Environmental Services of Lee County, Inc.
  Florida
Choice Environmental Services of Miami, Inc.
  Florida
Choice Environmental Services of St. Lucie, Inc.
  Florida
Choice Recycling Services of Broward, Inc.
  Florida
Choice Recycling Services of Miami, Inc.
  Florida

 



--------------------------------------------------------------------------------



 



ANNEX B
JURISDICTION OF ORGANIZATION, CERTAIN LOCATIONS
*The Chief Executive Office Address and the Location of Books and Records
Related to Collateral for all entities listed on this Annex B is: 4725 Piedmont
Row Dr., Suite 400, Charlotte, NC 28210

                                                          Names used in tax    
Jurisdiction of                   Trade/fictitious or prior   filings (last five
    Incorporation/   Federal Tax ID               corporate names (last five  
years), other than Exact Legal Name   Organization:   number:   Org. ID number:
  Locations of Equipment or Inventory:   years):   consolidated filings:
Four-State Hygiene, Inc.
  PA   25-1644223     1614760     9155 Marshall Road, Lower Level One
Cranberry Township, PA 16066-0000   Swisher Hygiene    
HB Service, LLC
  DE   20-2614286     3940696     401 E Las Olas Blvd #1220
Fort Lauderdale, FL 33301   Swisher Hygiene    
Service Baltimore, LLC
  FL   20-3953552     L05000119674     3916 Vero Rd Suite M Baltimore, MD 21227
  Swisher Hygiene    
Service Beverly Hills, LLC
  DE   20-2592190     3947633     1910 E. Warner, Suites C&D Santa Ana, CA 92705
  Swisher Hygiene    
Service Beverly Hills, LLC
  DE   20-2592190     3947633     5644 East Westover, Suite 110 Fresno, CA
93727-1331   Swisher Hygiene    

 



--------------------------------------------------------------------------------



 



                                                          Names used in tax    
Jurisdiction of                   Trade/fictitious or prior   filings (last five
    Incorporation/   Federal Tax ID               corporate names (last five  
years), other than Exact Legal Name   Organization:   number:   Org. ID number:
  Locations of Equipment or Inventory:   years):   consolidated filings:
Service Beverly Hills, LLC
  DE   20-2592190     3947633     16601 Roscoe Place
North Hills, CA 91343-0000   Swisher Hygiene    
Service Beverly Hills, LLC
  DE   20-2592190     3947633     2754 Sherwin Avenue, #7
Ventura, CA 93003-0000   Swisher Hygiene    
Service Birmingham, LLC
  FL   20-3272268     L05000078097     524-C Mineral Trace
Birmingham, AL 35244-0000   Swisher Hygiene    
Service Central FL, LLC
  FL   20-2217360     L05000007056     4424 Seaboard Road, Suite A Orlando, FL
32808-0000   Swisher Hygiene    
Service Charlotte LLC
  NC   20-3038297     0789459     9535 Monroe Road, #120
Charlotte, NC 28270-0000   Swisher Hygiene    
Service Chattanooga, LLC
  FL   26-2211131     L08000027557     2210 S. Holtclaw Ave Chattanooga, TN
37404-0000   Swisher Hygiene    
Service Baltimore, LLC
  FL   20-3953552     L05000119674     3916 Vero Rd Suite M Baltimore, MD 21227
  Swisher Hygiene    
Service Beverly Hills, LLC
  DE   20-2592190     3947633     1910 E. Warner, Suites C&D Santa Ana, CA 92705
  Swisher Hygiene    

 



--------------------------------------------------------------------------------



 



                                                          Names used in tax    
Jurisdiction of                   Trade/fictitious or prior   filings (last five
    Incorporation/   Federal Tax ID               corporate names (last five  
years), other than Exact Legal Name   Organization:   number:   Org. ID number:
  Locations of Equipment or Inventory:   years):   consolidated filings:
Service Cincinnati, LLC
  DE   20-2670110     3946775     2753 Brill Rd
Indianapolis, IN 46225   Swisher Hygiene    
Service Cincinnati, LLC
  DE   20-2670110     3946775     29 Standen Dr. Suite 104 Hamilton, OH 45015  
Swisher Hygiene    
Service Columbia, LLC
  FL   20-3458664     L05000088619     130 Hunter Village Drive, Suite F Irmo,
SC 29063-0000   Swisher Hygiene    
Service Columbus, LLC
  DE   20-2603702     3946772     5905 Green Point Drive South
Groveport, OH 43125-0000   Swisher Hygiene    
Service DC, LLC
  FL   20-3176963     L05000069969     13621 Jefferson Davis Hy
Woodbridge, VA, 22191   Swisher Hygiene    
Service Denver, LLC
  FL   26-0307937     L07000060872     2768 S. Featherly Way Boise, ID 83709  
Swisher Hygiene    
Service Denver, LLC
  FL   26-0307937     L07000060872     5415 W. 59th Avenue, Unit F Arvada, CO
80003-0000   Swisher Hygiene    
Service Florida, LLC
  FL   20-1921053     L04000085237     2501 SW 57 Ave Unit 106
Ocala, FL 33474   Swisher Hygiene    

 



--------------------------------------------------------------------------------



 



                                                          Names used in tax    
Jurisdiction of                   Trade/fictitious or prior   filings (last five
    Incorporation/   Federal Tax ID               corporate names (last five  
years), other than Exact Legal Name   Organization:   number:   Org. ID number:
  Locations of Equipment or Inventory:   years):   consolidated filings:
Service Gold Coast, LLC
  FL   20-2377394     L05000007053     11701 NW 102 Road #22
Medley, FL 33178-0000   Swisher Hygiene    
Service Gold Coast, LLC
  FL   20-2377394     L05000007053     320 Thor Avenue #4
Palm Bay, FL 32909-0000   Swisher Hygiene    
Service Gold Coast, LLC
  FL   20-2377394     L05000007053     2000 Avenue P, Suite 11 Riviera Beach, FL
33404-0000   Swisher Hygiene    
Service Greensboro, LLC
  NC   20-3589780     0806793     4500 Greenpoint Drive, Suite 105 Greensboro,
NC 27409-0000   Swisher Hygiene    
Service Greenville, LLC
  FL   20-4393238     L06000021992     3305 Rutherford Road
Taylors, SC 29687-0000   Swisher Hygiene    
Service Houston, LLC
  FL   20-5583979     L06000094737     4402 S. Congress, #206 Austin, TX
78746-0000   Swisher Hygiene    
Service Houston, LLC
  FL   20-5583979     L06000094737     16750 Hedgecroft, Suite 512 Houston, TX
77060-0000   Swisher Hygiene    
Service Las Vegas, LLC
  FL   20-4886856     L06000051456     720 W. Cheyenne Ave. Suite 60 North Las
Vegas, NV 89030-0000   Swisher Hygiene    

 



--------------------------------------------------------------------------------



 



                                                          Names used in tax    
Jurisdiction of                   Trade/fictitious or prior   filings (last five
    Incorporation/   Federal Tax ID               corporate names (last five  
years), other than Exact Legal Name   Organization:   number:   Org. ID number:
  Locations of Equipment or Inventory:   years):   consolidated filings:
Service Las Vegas, LLC
  FL   20-4886856     L06000051456     3515 Airway Drive
Reno, NV 89511-0000   Swisher Hygiene    
Service Louisville, LLC
  DE   20-2684848     3946776     1854 Production Court
Louisville, KY 40299-0000   Swisher Hygiene    
Service Memphis, LLC
  FL   20-3482600     L05000090363     1710 Shelby Oaks Drive N, #15
Memphis, TN 38134-0000   Swisher Hygiene    
Service Michigan, LLC
  FL   27-1077025     L09000097124     620 E. Smith Rd, Unit E-6B Medina, OH
44256   Swisher Hygiene    
Service Michigan, LLC
  FL   27-1077025     L09000097124     171 West Montcalm
Pontiac, MI 48342-0000   Swisher Hygiene    
Service Midwest LLC
  DE   77-0701954     3946777     2081 Exchange Dr
St Charles, MO 63303   Swisher Hygiene    
Service Minneapolis, LLC
  DE   83-0430782     9216365     3725 North 126th St., Unit M Brookfield, WI
53005-0000   SHFC Minneapolis,
LLC, Swisher Hygiene   SHFC Minneapolis, LLC
Service Minneapolis, LLC
  DE   83-0430782     9216365     1628 County Rd 10
Spring Lake Park, MN 55432-000   SHFC Minneapolis,
LLC, Swisher Hygiene    

 



--------------------------------------------------------------------------------



 



                                                          Names used in tax    
Jurisdiction of                   Trade/fictitious or prior   filings (last five
    Incorporation/   Federal Tax ID               corporate names (last five  
years), other than Exact Legal Name   Organization:   number:   Org. ID number:
  Locations of Equipment or Inventory:   years):   consolidated filings:
Service Nashville, LLC
  FL   20-5508342     L06000089731     1650 Elm Hill Pike Suite 7 Nashville, TN
37215-0000   Swisher Hygiene    
Service New England, LLC
  FL   27-0764881     L09000079629     350 Chapel Road, Unit 3
South Windsor, CT 06074-0000   Swisher Hygiene    
Service New England, LLC
  FL   27-0764881     L09000079629     120 South St
Hopkinton, MA   Swisher Hygiene    
Service New Mexico, LLC
  FL   27-1077085     L09000097122     12500 Central Blvd. SE, Units A1 & A2
Albuquerque, NM 87123-0000   Swisher Hygiene    
Service New Orleans, LLC
  FL   20-3953562     L05000119675     750 Lakeside Drive, Suite E Mobile, AL
36693-0000   Swisher Hygiene    
Service North, LLC
  FL   20-2217135     L05000007082     J&G Industrial Park
Daytona Beach, FL 32114   Swisher Hygiene    
Service Oklahoma City, LLC
  FL   20-8226635     L07000017708     2420 NW 66th Court, Suite B Gainesville,
FL 32653-0000   Swisher Hygiene    
Service Oklahoma City, LLC
  FL   20-8226635     L07000017708     2463 Lloyd Road
Jacksonville, FL 32254-0000   Swisher Hygiene    

 



--------------------------------------------------------------------------------



 



                                                          Names used in tax    
Jurisdiction of                   Trade/fictitious or prior   filings (last five
    Incorporation/   Federal Tax ID               corporate names (last five  
years), other than Exact Legal Name   Organization:   number:   Org. ID number:
  Locations of Equipment or Inventory:   years):   consolidated filings:
Service Philadelphia, LLC
  FL   20-3953555     L05000119635     2100 N. Willow Ave, Suite A & B Broken
Arrow, OK 74012-0000   Swisher Hygiene    
Service Philadelphia, LLC
  FL   20-3953555     L05000119635     4149 Highline Blvd #270
Oklahoma City, OK 73108   Swisher Hygiene    
Service Phoenix, LLC
  FL   20-5831066     L07000017698     3858 Sylon Blvd
Hainesport, NJ 08036-0000   Swisher Hygiene    
Service Phoenix, LLC
  FL   20-5831066     L07000017698     35-37 Abbett Avenue
Morristown, NJ 07960-0000   Swisher Hygiene    
Service Portland, LLC
  FL   27-1093593     L09000099514     4006 S 23rd Street, #1
Phoenix, AZ 85040-0000   Swisher Hygiene    
Service Raleigh, LLC
  NC   20-2217678     0763038     12729 NE Whitaker Way
Portland, OR 97320-0000   Swisher Hygiene    
Service Raleigh, LLC
  NC   20-2217678     0763038     Building T-0503-0-58-00
Toa Alta, PR   Swisher Hygiene    
Service Salt Lake City,
LLC
  FL   20-5557617     L06000094736     2014 Garner Station Blvd. Raleigh, NC
27603-0000   Swisher Hygiene    

 



--------------------------------------------------------------------------------



 



                                                                  Names used in
tax     Jurisdiction of                       Trade/fictitious or   filings
(last five     Incorporation/   Federal Tax   Org. ID   Locations of Equipment  
prior corporate names   years), other than Exact Legal Name   Organization:   ID
number:   number:   or Inventory:   (last five years):   consolidated filings:
Service Seattle, LLC
  FL     20-5318866       L06000033753     4510 North Chase Pkwy N.E. Unit F
Wilmington, NC   Swisher Hygiene    
Service South, LLC
  FL     20-3521203       L05000094595     1985 S. Milestone Drive, Unit C Salt
Lake City, UT 84104-0000   Swisher Hygiene    
Service South, LLC
  FL     20-3521203       L05000094595     1042 Industry Drive
Seattle, WA 98188-0000   Swisher Hygiene    
Service South, LLC
  FL     20-3521203       L05000094595     1941 Savage Road, Suite 200B
Charleston, SC 29407-0000   Swisher Hygiene    
Service South, LLC
  FL     20-3521203       L05000094595     1356 Warren Williams Road Columbus,
GA 31901-0000   Swisher Hygiene    
Service St. Louis, LLC
  FL     20-4617008       L06000033827     177-A Woodfield Dr. Macon, GA
31208-0000   Swisher Hygiene    
Service St. Louis, LLC
  FL     20-4617008       L06000033827     2197 Canton Road, Suite 207 Marietta,
GA 30066-0000   Swisher Hygiene    
Service St. Louis, LLC
  FL     20-4617008       L06000033827     19000 W 158 St #J
Olathe, KS 66062   Swisher Hygiene    

 



--------------------------------------------------------------------------------



 



                                                                  Names used in
tax     Jurisdiction of                       Trade/fictitious or   filings
(last five     Incorporation/   Federal Tax   Org. ID   Locations of Equipment  
prior corporate names   years), other than Exact Legal Name   Organization:   ID
number:   number:   or Inventory:   (last five years):   consolidated filings:
Service St. Louis, LLC
  FL     20-4617008       L06000033827     11531 Portal Dr #21, 22
Omaha, NE   Swisher Hygiene    
Service Tallahassee, LLC
  FL     20-3038323       L05000016570     13601 Energy Way Unit A
Waverly, NE   Swisher Hygiene    
Service Tampa, LLC
  FL     20-2394510       L05000016568     11872 Dorsett Road
Maryland Heights, MO 63043-0000   Swisher Hygiene    
Service Tampa, LLC
  FL     20-2394510       L05000016568     122-5 Hamilton Park Drive
Tallahassee, FL 32304-0000   Swisher Hygiene    
Service Tampa, LLC
  FL     20-2394510       L05000016568     5107 Lena Rd #110
Bradenton, FL 34211-9494   Swisher Hygiene    
Service Tampa, LLC
  FL     20-2394510       L05000016568     4030 Kidron Road, #10
Lakeland, FL 33811-0000   Swisher Hygiene    
Service Tri-Cities, LLC
  FL     20-3953557       L05000119672     4020 Kidron Road, #1 & 2
Lakeland, FL 33811-0000   Swisher Hygiene    
Service Tri-Cities, LLC
  FL     20-3953557       L05000119672     3985 Gateway Center Blvd. #180
Pinellas Park, FL 33782-0000   Swisher Hygiene    

 



--------------------------------------------------------------------------------



 



                                                                  Names used in
tax     Jurisdiction of                       Trade/fictitious or   filings
(last five     Incorporation/   Federal Tax   Org. ID   Locations of Equipment  
prior corporate names   years), other than Exact Legal Name   Organization:   ID
number:   number:   or Inventory:   (last five years):   consolidated filings:
Service Virginia, LLC
  FL     20-3953549       L05000119657     1103 Volunteer Parkway
Bristol, TN 37620-0000   Swisher Hygiene    
Service Virginia, LLC
  FL     20-3953549       L05000119657     5227 North Middlebrook Pike, Suite D
Knoxville, TN 37921-0000   Swisher Hygiene    
Service Virginia, LLC
  FL     20-3953549       L05000119657     801 Butler Street, Unit #7
Chesapeake, VA 23323-0000   Swisher Hygiene    
Service West Coast, LLC
  FL     20-2217591       L05000006972     1200 Dinwiddie Avenue
Richmond, VA 23224-0000   Swisher Hygiene    
Service West Coast, LLC
  FL     20-2217591       L05000006972     7736 Garland Circle Suite 105
Roanoke, VA 24019   Swisher Hygiene    
Service West Coast, LLC
  FL     20-2217591       L05000006972     2161 Andrea Lane
Fort Myers, FL 33907-0000   Swisher Hygiene    
Choice Environmental Services of Broward, Inc.
  FL     593524544     P 98000070460     3101 NW 16th Terrace
Pompano Beach, FL 33064   Choice Environmental
Services    
Choice Environmental Services of Collier, Inc.
  FL     260311103     P 07000066342     120 Jefferson Avenue
Immokalee, FL   Choice Environmental
Services    

 



--------------------------------------------------------------------------------



 



                                                                  Names used in
tax     Jurisdiction of                       Trade/fictitious or   filings
(last five     Incorporation/   Federal Tax   Org. ID   Locations of Equipment  
prior corporate names   years), other than Exact Legal Name   Organization:   ID
number:   number:   or Inventory:   (last five years):   consolidated filings:
Choice Environmental Services of Dade County, Inc.
  FL     202921940     P 05000075029     3805 N.W. 132nd Street, OpaLocka, FL
33054   Choice Environmental
Services    
Choice Environmental Services of Highlands County, Inc.
  FL     27-3041521     P 10000057056     5151 Kenilworth Blvd., Sebring, FL
33870   Choice Environmental
Services    
Choice Environmental Services of Lee County, Inc.
  FL     200721423     P 10000020112     5560-5584-5594 6th Street W
Lehigh Acres, FL 33905   Choice Environmental
Services    
Choice Environmental Services of Miami, Inc.
  FL     202010575     P 04000025199     13300 NW 38th Court
OpaLocka, FL 33054   Choice Environmental
Services    
Choice Environmental Services of St. Lucie, Inc.
  FL     200721379     P 04000025194     No equipment or inventory   Choice
Environmental
Services    
Choice Environmental Services, Inc.
  FL     20-0721317     P 04000025188     2860 State Road 84, Marina Mile
Business Park, Fort
Lauderdale, FL 33312   Choice Environmental
Services    
Choice Recycling Services of Broward, Inc.
  FL     208017448     P 07000123741     1899 SW 31st Avenue
Pembroke Park, FL 33009   Choice Environmental
Services    

 



--------------------------------------------------------------------------------



 



                                                                  Names used in
tax     Jurisdiction of                       Trade/fictitious or   filings
(last five     Incorporation/   Federal Tax   Org. ID   Locations of Equipment  
prior corporate names   years), other than Exact Legal Name   Organization:   ID
number:   number:   or Inventory:   (last five years):   consolidated filings:
Choice Recycling Services of Miami, Inc.
  FL     208017448     P 06000151449     7300 and 7320 NE 1st Place Miami, FL
33138 7311 NE 1st Place Miami, FL 33138        
Eskimo Pie Corporation
  VA     54-0571720       0461361     No equipment or inventory        
Express Restaurant Equipment Service, Inc.
  ID     82-0465403       C103848     No equipment or inventory        
Integrated Brands Inc.
  NJ     11-2778439       0100273511     No equipment or inventory        
Service Arkansas, LLC
  FL     27-1115950       L09000099556     No equipment or inventory   Swisher
Hygiene    
Service California, LLC
  DE     20-2516045       3939606     No equipment or inventory   Swisher
Hygiene    
Service Carolina, LLC
  NC     26-1261618       0763031     No equipment or inventory   Swisher
Hygiene    
Service Gainesville, LLC
  FL     20-3038197       L05000016571     No equipment or inventory   Swisher
Hygiene    
Service Gulf Coast, LLC
  FL     26-1261439       L07000118247     No equipment or inventory   Swisher
Hygiene    
Service Hawaii, LLC
  FL     26-4788703       L09000042665     No equipment or inventory   Swisher
Hygiene    
Service MidAtlantic, LLC
  FL     26-1261564       L07000126191     No equipment or inventory   Swisher
Hygiene    
Service North-Central, LLC
  FL     20-4688128       L05000007510     No equipment or inventory   Swisher
Hygiene    

 



--------------------------------------------------------------------------------



 



                                                                  Names used in
tax     Jurisdiction of                       Trade/fictitious or   filings
(last five     Incorporation/   Federal Tax   Org. ID   Locations of Equipment  
prior corporate names   years), other than Exact Legal Name   Organization:   ID
number:   number:   or Inventory:   (last five years):   consolidated filings:
Service Western
Pennsylvania, LLC
  FL     27-1238865       L09000105272     No equipment or inventory   Swisher
Hygiene    
SHFC Finance, LLC
  FL     26-4535969       1094675     No equipment or inventory        
SHFC Operations, LLC
  DE     11-3754618       3975231     No equipment or inventory   SHFC Salt Lake
City, LLC, Swisher Hygiene   SHFC Salt Lake City, LLC
Swisher Hygiene Franchise Corp.
  NC     56-1990871       0403630     4725 Piedmont Row Dr., Suite 400,
Charlotte, NC 28210        
Swisher Hygiene Inc.
  DE     27-3819646       4861803     4620 Piedmont Row Dr., Unit 309 Charlotte,
NC 28210 1370 West Government Street #C27 Brandon, MS 39042   CoolBrands
International, Inc.   CoolBrands International, Inc.
Swisher International, Inc
  NV     56-1541396     NV19861019149   4620 Piedmont Row Dr. Unit 604-D
Charlotte, NC 28210   Swisher Hygiene    
Swisher Maids, Inc.
  NC     56-1823723       0321571     No equipment or inventory        
Swisher Pest Control Corp.
  NC     58-2340406       0435610     No equipment or inventory        

 



--------------------------------------------------------------------------------



 



Annex C
Pledged Interests

                                                      No. of shares   Percentage
of Outstanding Name of Issuer   Type of Interests   Certificate Number   (if
applicable)   Interests in Issuer
HB SERVICE OPERATING SUBSIDIARIES:
                               
HB Service, LLC
  Membership Interests     N/A       N/A       100 %
Service Beverly Hills, LLC
  Membership Interests     N/A       N/A       100 %
Service California, LLC
  Membership Interests     N/A       N/A       100 %
Service Cincinnati, LLC
  Membership Interests     N/A       N/A       100 %
Service Columbus, LLC
  Membership Interests     N/A       N/A       100 %
Service Louisville, LLC
  Membership Interests     N/A       N/A       100 %
Service Midwest LLC
  Membership Interests     N/A       N/A       100 %
Service Arkansas, LLC
  Membership Interests     N/A       N/A       100 %
Service Baltimore, LLC
  Membership Interests     N/A       N/A       100 %
Service Birmingham, LLC
  Membership Interests     N/A       N/A       100 %
Service Central FL, LLC
  Membership Interests     N/A       N/A       100 %
Service Chattanooga, LLC
  Membership Interests     N/A       N/A       100 %
Service Columbia, LLC
  Membership Interests     N/A       N/A       100 %
Service DC, LLC
  Membership Interests     N/A       N/A       80 %
Service Denver, LLC
  Membership Interests     N/A       N/A       100 %
Service Florida, LLC
  Membership Interests     N/A       N/A       100 %
Service Gainesville, LLC
  Membership Interests     N/A       N/A       100 %
Service Gold Coast, LLC
  Membership Interests     N/A       N/A       100 %
Service Greenville, LLC
  Membership Interests     N/A       N/A       100 %
Service Gulf Coast, LLC
  Membership Interests     N/A       N/A       100 %
Service Hawaii, LLC
  Membership Interests     N/A       N/A       100 %
Service Houston, LLC
  Membership Interests     N/A       N/A       100 %
Service Las Vegas, LLC
  Membership Interests     N/A       N/A       100 %
Service Memphis, LLC
  Membership Interests     N/A       N/A       100 %
Service Michigan, LLC
  Membership Interests     N/A       N/A       80 %
Service MidAtlantic, LLC
  Membership Interests     N/A       N/A       100 %
Service Nashville, LLC
  Membership Interests     N/A       N/A       100 %
Service New England, LLC
  Membership Interests     N/A       N/A       100 %
Service New Mexico, LLC
  Membership Interests     N/A       N/A       100 %
Service New Orleans, LLC
  Membership Interests     N/A       N/A       100 %
Service North, LLC
  Membership Interests     N/A       N/A       100 %
Service North-Central, LLC
  Membership Interests     N/A       N/A       100 %
Service Oklahoma City, LLC
  Membership Interests     N/A       N/A       100 %
Service Philadelphia, LLC
  Membership Interests     N/A       N/A       100 %
Service Phoenix, LLC
  Membership Interests     N/A       N/A       100 %
Service Portland, LLC
  Membership Interests     N/A       N/A       100 %
Service Salt Lake City, LLC
  Membership Interests     N/A       N/A       100 %
Service Seattle, LLC
  Membership Interests     N/A       N/A       100 %
Service South, LLC
  Membership Interests     N/A       N/A       100 %
Service St. Louis, LLC
  Membership Interests     N/A       N/A       100 %

 



--------------------------------------------------------------------------------



 



                                                      No. of shares   Percentage
of Outstanding Name of Issuer   Type of Interests   Certificate Number   (if
applicable)   Interests in Issuer
Service Tallahassee, LLC
  Membership Interests     N/A       N/A       60 %
Service Tampa, LLC
  Membership Interests     N/A       N/A       80 %
Service Tri-Cities, LLC
  Membership Interests     N/A       N/A       100 %
Service Virginia, LLC
  Membership Interests     N/A       N/A       100 %
Service West Coast, LLC
  Membership Interests     N/A       N/A       75 %
Service Western Pennsylvania, LLC
  Membership Interests     N/A       N/A       100 %
Four-State Hygiene, Inc.
  Common Shares     N/A       N/A       100 %
Service Carolina, LLC
  Membership Interests     N/A       N/A       100 %
Service Charlotte LLC
  Membership Interests     N/A       N/A       100 %
Service Greensboro, LLC
  Membership Interests     N/A       N/A       100 %
Service Raleigh, LLC
  Membership Interests     N/A       N/A       100 %
 
                               
SWISHER COMPANIES:
                               
Swisher Hygiene Franchise Corp.
  Common Shares     1       800       100 %
Swisher International, Inc
  Common Shares     N/A       N/A       100 %
Swisher Pest Control Corp.
  Common Shares     N/A       N/A       100 %
Swisher Maids, Inc.
  Common Shares     N/A       N/A       100 %
SHFC Finance, LLC
  Membership Interests     N/A       N/A       100 %
Service Minneapolis, LLC
  Membership Interests     N/A       N/A       100 %
SHFC Operations, LLC
  Membership Interests     N/A       N/A       100 %
7324375 Canada Inc
  Common Shares     C-1, C-2       100,001       100 %
Express Restaurant Equipment Service, Inc.
  Common Shares     N/A       N/A       100 %
 
                               
AS A RESULT OF COOLBRANDS MERGER:
                               
Integrated Brands Inc.
  Common Shares     N/A       N/A       100 %
Eskimo Pie Corporation
  Common Shares     N/A       N/A       100 %
 
                               
AS A RESULT OF CHOICE MERGER:
                               
Choice Environmental Services, Inc.
  Common Shares   No. 1     1,000       100 %
Choice Environmental Services of Broward, Inc.
  Common Shares     N/A       N/A       100 %
Choice Environmental Services of Collier, Inc.
  Common Shares     N/A       N/A       100 %
Choice Environmental Services of Dade County, Inc.
  Common Shares     N/A       N/A       100 %
Choice Environmental Services of Highlands County, Inc.
  Common Shares     N/A       N/A       100 %
Choice Environmental Services of Lee County, Inc.
  Common Shares     N/A       N/A       100 %
Choice Environmental Services of Miami, Inc.
  Common Shares     N/A       N/A       100 %
Choice Environmental Services of St. Lucie, Inc.
  Common Shares     N/A       N/A       100 %
Choice Recycling Services of Broward, Inc.
  Common Shares     N/A       N/A       100 %
Choice Recycling Services of Miami, Inc.
  Common Shares     N/A       N/A       100 %

Note that Swisher Hygiene Inc. is not included on this Annex C, as its shares
are not being pledged hereunder.

 



--------------------------------------------------------------------------------



 



Annex D
Copyrights.
None.

 



--------------------------------------------------------------------------------



 



Annex E
Patents
None.

 



--------------------------------------------------------------------------------



 



Annex F
Trademarks
The list of Intellectual Property is attached hereto and incorporated herein by
reference. In addition to the listed Intellectual Property are the following:
Fictitious Name: Santec Chemical, Registration Number G09000141036, Florida
Department of State, Division of Corporations.
Websites:
     www.swisherhygiene.com
     swisherhygieneinc.com
     swisheremail.com
     swisherhygiene.com
     swishertraining.com
     germcentral.com
     sani-service.com
     swisheronline.com
     swishersafety.com
     workingsafer.com

 



--------------------------------------------------------------------------------



 



SWISHER INTERNATIONAL, INC.
DOMESTIC AND INTERNATIONAL
TRADEMARK STATUS REPORT
Dated: March 9, 2011
(Client No. 032479)

                                                          Next Due              
Appln. No./   Reg. No./   8 & 15   Window   Renewal   Window       Matter    
Date   Mark   Cty   Status   Appln. Date   Reg. Date   Due   Opens   Due   Opens
  Comments   No.
1.
  02/14/12   Swisher Total Image   US   REG   78691594
08/12/05   3059156
02/14/06   02/14/12   02/14/11   02/14/16   02/14/15   The period is open for
filing a Section 8 & 15 Affidavit     .0409  
2.
  02/14/11-02/14/12   “S” Design   US   REG   78575314
02/25/05   3059018
02/14/06   02/14/12   02/14/11   02/14/16   02/14/15   The period is open for
filing a Section 8 & 15 Affidavit     .0403  
3.
  08/22/22-08/22/12   Sanigenics (Cl. 42)   US   REG   78721268
09/27/05   3133017
08/22/06   08/22/12   08/22/11   08/22/16   08/22/15         .0411  
4.
  08/22/11-08/22/12   Sanigenics & Design (Cl. 42)   US   REG   78721440
09/27/05   3133022
08/22/06   08/22/12   08/22/11   08/22/16   08/22/15         .0412  
5.
  08/22/11-08/22/12   Sanigenics (Cl. 37)   US   REG   78773348
12/14/05   3133177
08/22/06   08/22/12   08/22/11   08/22/16   08/22/15         .0417  
6.
  08/29/11   Swisher   Mexico   REG   504226
08/29/01   752320
06/27/02   N/A   N/A   08/29/11   N/A         .0600  
7.
  08/30/11   Saniservice   Canada   REG   744438
12/22/93   TMA462236
08/30/96   N/A   N/A   08/30/11   N/A         .0606  
8.
  09/19/11-09/19/12   A Healthy Respect for Hygiene   US   REG   78738048
10/21/05   3145374
09/19/06   09/19/12   09/19/11   09/19/16   09/19/15         .0413  
9.
  01/05/12-01/05/13   Swisher & Design   US   REG   74250147
02/27/92   1744818
01/05/93   Accepted   N/A   01/05/13   01/05/12         .0400  
10.
  01/21/12   Swisher & Design   Macau   REG   N/003045
01/21/98   N/003045
07/03/98   N/A   N/A   01/21/12   N/A         .0619  
11.
  02/25/12   “S” Design   Canada   REG   744427
12/22/93   TMA471527
02/25/97   N/A   N/A   02/25/12   N/A         .0607  
12.
  02/25/12   “S” Swisher Maids & Design   Canada   REG   755673
05/26/94   TMA471555
02/25/97   N/A   N/A   02/25/12   N/A         .0608  
13.
  05/22/12-05/22/13   Steady Step & Design   US   REG   78929606
07/14/06   3244712
05/22/07   05/22/13   05/22/12   05/22/17   05/22/16         .0420  
14.
  05/22/12-05/22/13   Swisher Daily   US   REG   78916999
06/26/06   3244590
05/22/07   05/22/13   05/22/12   05/22/17   05/22/16         .0421  

1



--------------------------------------------------------------------------------



 



SWISHER INTERNATIONAL, INC.
DOMESTIC AND INTERNATIONAL
TRADEMARK STATUS REPORT
Dated: March 9, 2011
(Client No. 032479)

                                                          Next Due              
Appln. No./   Reg. No./   8 & 15   Window   Renewal   Window       Matter    
Date   Mark   Cty   Status   Appln. Date   Reg. Date   Due   Opens   Due   Opens
  Comments   No.
15.
  04/04/13 10th Anniv.   Swisher & Design   Philippines   REG   123799
08/20/97   41997-123799
04/04/02   04/04/13 10th Anniv.   N/A   4/4/2018 15th Anniv.   N/A         .0623
 
16.
  06/24/13   Swisher & Design   Ecuador   REG   129437
12/05/02   2221
06/24/03   N/A   N/A   06/24/13   N/A         .0635  
17.
  06/24/13   Swisher & Design   Ecuador   REG   129438
12/05/02   24467
06/24/03   N/A   N/A   06/24/13   N/A   P. Matte has attempted to send
communications to M. Puente requesting that file information be forwarded to
Williams Mullen, attention Tom Bergert; however, M. Puente cannot seem to be
located.     .0601  
18.
  06/24/13   Swisher & Design   Ecuador   REG   129798
12/17/02   8329
06/24/03   N/A   N/A   06/24/13   N/A         .0636  
19.
  01/09/14   Swisher & Design (Cl. 16)   Macau   REG   N/23848
01/09/07   N/23848
01/09/07   N/A   N/A   01/09/14   N/A         .0647  
20.
  01/25/14   Swisher   US   REG   74362093
02/25/93   1818173
01/25/94   Accepted   N/A   01/25/14   N/A         .0401  
21.
  02/15/14   A Health Respect for Hygiene (Cl. 37)   Macau   REG   N/23788
08/22/06   N/23788
02/15/07   N/A   N/A   02/15/14   N/A         .0650  
22.
  04/20/14   Swisher & Design (Cl. 37)   Macau   REG   N/23849
08/24/06   N/23849
04/20/07   N/A   N/A   04/20/14   N/A         .0651  
23.
  06/29/14   Swisher (Cl. 37)   CTM1   REG   3920683
06/29/04   3920683
02/21/06   N/A   N/A   08/29/14   N/A         .0621  
24.
  07/29/14   Swisher & Design   Guatemala   REG   007336-2003
10/09/03   131162
07/29/04   N/A   N/A   07/29/14   N/A         .0602  
25.
  11/19/14   Swisher   Turkey   REG   2004/37716
11/19/04   2004/37716
06/28/05   N/A   N/A   11/19/14   N/A         .0604  

2



--------------------------------------------------------------------------------



 



SWISHER INTERNATIONAL, INC.
DOMESTIC AND INTERNATIONAL
TRADEMARK STATUS REPORT
Dated: March 9, 2011
(Client No. 032479)

                                                          Next Due              
Appln.No./   Reg. No./   8 & 15   Window   Renewal   Window       Matter    
Date   Mark   Cty   Status   Appln. Date   Reg. Date   Due   Opens   Due   Opens
  Comments   No.
26.
  11/19/14   Swisher & Design   Turkey   REG   2004/37717
11/19/04   2004/37717
11/19/04   N/A   N/A   11/19/14   N/A         .0605  
27.
  12/17/14   Swisher   New Zealand   REG   232932
12/17/93   232932
01/22/97   N/A   N/A   12/17/14   N/A         .0616  
28.
  12/17/14   Swisher & Design   New Zealand   REG   232933
12/17/93   232933
01/22/97   N/A   N/A   12/17/14   N/A         .0617  
29.
  01/12/15-01/12/16   STI   US   REG   78772806
12/14/05   3738230
01/12/10   01/12/16   01/12/15   01/12/20   01/12/19         .0410  
30.
  04/07/14-04/07/15   Swisher Services & Design   US   REG   78678233
07/26/05   3604376
04/07/09   04/07/15   04/07/14   04/07/19   04/17/18         .0408  
31.
  04/07/14-04/07/15   Swisher Hygiene & Design   US   REG   78677819
07/25/05   3604375
04/07/09   N/A   N/A   04/07/15   N/A         .0405  
32.
  09/09/15   “S” Design   CTM   REG   4580437
09/09/06   4580437
08/31/06   N/A   N/A   09/09/15   N/A         .0632  
33.
  03/26/16   Sanigenics (Cls. 5, 37 & 42)   Hong Kong   REG   300608012
03/27/06   300608012
03/27/06   N/A   N/A   03/26/16   N/A         .0641  
34.
  03/26/16   Sanigenics (Cls. 5 & 42)   Hong Kong   REG   300608021
03/27/06   300608021
03/27/06   N/A   N/A   03/26/16   N/A         .0642  
35.
  03/27/16   Sanigenics (Cls. 5, 37 & 42)   Madrid Protocol2   REG   906192
03/27/06   906192
03/27/06   N/A   N/A   03/27/16   N/A         .0640  
36.
  04/20/16   A Healthy Respect for Hygiene (Cl. 37)   Australia   REG   1109562
04/20/06   1109562
04/20/06   N/A   N/A   04/20/16   N/A         .0644  
37.
  06/24/16   Swisher & Design   Hong Kong   REG   99/08072
06/24/99   200006353
06/24/99   N/A   N/A   06/24/16   N/A         .0613  
38.
  07/10/16   Swisher & Design (Cl. 37)   CTM   REG   287565
07/10/96   287565
01/26/99   N/A   N/A   07/10/16   N/A         .0603  
39.
  07/30/16   Swisher & Design   Australia   REG   713983
07/30/96   713983
07/30/96   N/A   N/A   07/30/16   N/A         .0609  
40.
  08/03/16   Swisher & Design   Singapore   REG   8108/96
08/03/96   8108/96
08/03/96   N/A   N/A   08/03/16   N/A         .0612  

3



--------------------------------------------------------------------------------



 



SWISHER INTERNATIONAL, INC.
DOMESTIC AND INTERNATIONAL
TRADEMARK STATUS REPORT
Dated: March 9, 2011
(Client No. 032479)

                                                          Next Due              
Appln. No./   Reg. No./   8 & 15   Window   Renewal   Window       Matter    
Date   Mark   Cty   Status   Appln. Date   Reg. Date   Due   Opens   Due   Opens
  Comments   No.
41.
  08/12/16   Swisher & Design   Thailand   REG   314800
08/13/96   BOR5642
09/02/97   N/A   N/A   08/12/16   N/A         .0627  
42.
  08/23/16   Swisher & Design (Cls. 16 & 37)   Hong Kong   REG   300707337
08/24/06   300707337
08/24/06   N/A   N/A   08/23/16   N/A         .0646  
43.
  11/08/16   Swisher & Design   Indonesia   REG   J96-24802
11/08/96   IDM0000816 36 (ex No. 402108) 11/08/96   N/A   N/A   11/08/16   N/A  
      .0622  
44.
  08/28/17   A Healthy Respect for Hygiene (Cl. 37)   CTM   REG   6234983
08/28/07   6234983
07/24/08   N/A   N/A   08/28/17   N/A         .0652  
45.
  08/31/17   Swisher & Design   Taiwan   REG   (85)038080
08/02/96   93545
09/01/97   N/A   N/A   08/31/17   N/A         .0626  
46.
  12/01/17   Swisher & Design   Malaysia   REG   97/18894
12/01/97   97/18894
12/01/97   N/A   N/A   12/01/17   N/A         .0611  
47.
  12/05/17   Swisher & Design   Japan   REG   89829/96
12/05/97   4089444
12/05/97   N/A   N/A   12/05/17   N/A         .0624  
48.
  10/27/18   Swisher & Design   China   REG   970010 6284
10/09/97   1219941
10/28/98   N/A   N/A   10/27/18   N/A         .0610  
49.
  10/27/18   Swisher & Design   Korea   REG   97-11601
06/97   49435
11/13/98   N/A   N/A   10/27/18   N/A   Renewal appln. no. 51-2008-0004849    
.0615  
50.
  07/13/19   Swisher & Design   Ireland   REG   99/2377
07/14/99   214241
07/14/99   N/A   N/A   07/13/19   N/A         .0614  
51.
  08/27/19   Swisher & Design (Cl. 16)   Chine   REG   5535130 (Cl. 16)  
5535130
08/28/09   N/A   N/A   08/27/19   N/A   Mark must be in use no later than
08/28/12     .0645  
52.
  10/07/19   Swisher & Design   Norway   REG   199906182
06/24/99   199799
10/07/99   N/A   N/A   10/17/19   N/A         .0618  
53.
  11/27/19   Swisher & Design (Cl. 37)   China   REG   5535131 (Cl. 37)  
5535131
11/28/09   N/A   N/A   11/27/19   N/A   Mark must in use no later than 11/28/12
    .0645  

4



--------------------------------------------------------------------------------



 



SWISHER INTERNATIONAL, INC.
DOMESTIC AND INTERNATIONAL
TRADEMARK STATUS REPORT
Dated: March 9, 2011
(Client No. 032479)

                                                          Next Due              
Appln. No./   Reg. No./   8 & 15   Window   Renewal   Window       Matter    
Date   Mark   Cty   Status   Appln. Date   Reg. Date   Due   Opens   Due   Opens
  Comments   No.
54.
  07/17/22   Sanigenics   Canada   REG   1283489
12/13/05   TMA692180
07/17/07   N/A   N/A   07/17/22   N/A         .0633  
55.
  07/17/22   Sanigenics & Design   Canada   REG   1283488
12/13/05   TMA692181
07/17/07   N/A   N/A   07/17/22   N/A         .0634  

 

1   Countries currently covered under a Community Trade Mark (“CTM”)
registration are: Austria, Benelux (Belgium, the Netherlands and Luxembourg),
Cyprus, the Czech Republic, Denmark, Estonia, Finland, France, Germany, Greece,
Hungary, Ireland, Italy, Latvia, Lithuania, Malta, Poland, Portugal, the Slovak
Republic, Slovenia, Spain, Sweden and the United Kingdom.   2   This Madrid
Protocol registration covers the following countries: Australia, China, European
Union and Singapore.

5



--------------------------------------------------------------------------------



 



Annex G
Deposit Accounts
Swisher International

                  Name   Bank   Account Name   Account Number
US Operating
  Wachovia   Swisher Hygiene Franchise Corp.     *  
US Trust
  Wachovia   Swisher Hygiene Franchise Corp.     *  
SHFC Finance
  Wachovia   SHFC Finance     *  
Money Market Account
  Wachovia   Swisher International     *  
TD Bank in USD
  TD Canada Trust   7324375 Canada Inc.     *  
Canada Operating
  TD Canada Trust   Swisher Hygiene Franchisee Trust     *  
Canada Trust
  TD Canada Trust   Swisher Hygiene Franchisee Trust     *  
Sani-Service Operating
  TD Canada Trust   7324375 Canada Inc     *  
Vancouver Local
  TD Canada Trust   7324375 Canada Inc     *  

Swisher — HB Locations

                  HB Location   Bank   Account Name   Account Number
Atlanta
  Wachovia   Service South, LLC     *  
Albuquerque
  Wells Fargo Bank, N.A.   Service New Mexico LLC     *  
Austin
  Wachovia   HB Services LLC — Location 133     *  
Baltimore
  Wachovia   HB Service LLC — Location 92     *  
Beverly Hills
  Wachovia   HB Service LLC — Location 98     *  
Birmingham
  Wachovia   Service Brimingham LLC     *  
Central Iowa
  Wells Fargo Bank, N.A.   Service St. Louis LLC     *  
Central NJ
  Wachovia   Service Philadelphia, LLC     *  
Charleston
  Wachovia   HB Service LLC — Location 265     *  
Charlotte
  Wachovia   HB Service LLC — Location 2     *  
Chatanooga
  Bank of America   Service Chattanooga LLC     *  
Cincinnati
  Fifth Third   Service Cincinnati, LLC     *  
Cleveland
  Fifth Third   Service Michigan LLC     *  
Connecticut
  Bank of America   Service New England     *  
Columbia
  Wachovia   HB Service LLC — Location 50     *  
Columbus, OH
  Fifth Third   Service Columbus, LLC     *  
Denver
  Wachovia   Denver — Local     *  
Detroit
  Bank of America   Service Michigan LLC     *  
District of Columbia
  Wachovia   HB Service LLC — Location 238     *  
Eastern Mass
  Bank of America   Service New England, LLC     *  
Fresno
  Wells Fargo Bank, N.A.   Service Beverly Hills, LLC     *  
Ft. Lauderdale (So. Florida)
  Bank of America   Service Florida, LLC — FTL     *  
Gainesville
  Wachovia   HB Service LLC — Location 87     *  
Greensboro
  Wachovia   HB Service LLC — Location 235     *  
Greenville
  Wachovia   HB Service LLC — Location 70     *  
HB Service
  Bank of America   HB Services LLC     *  
HB Service
  Wells Fargo Bank, N.A.   HB Services LLC     *  
HB Service
  Wachovia   HB Services LLC     *  
Houston
  Wachovia   HB Service LLC — Location 62     *  
Jacksonville (North)
  Wachovia   HB Service LLC — Location 66     *  
Kansas City
  Wachovia   Service St. Louis LLC     *  

 

*   Confidential terms omitted and provided separately to the Securities and
Exchange Commission.

 



--------------------------------------------------------------------------------



 



                  HB Location   Bank   Account Name   Account Number
Knoxville
  Bank of America   Service Tri-Cities, LLC     *  
Lakeland
  Wachovia   HB Service LLC — Location 267     *  
Las Vegas
  Wachovia   HB Service LLC — Location 148     *  
Little Rock
  Bank of America   Service Arkansas LLC — Little Rock     *  
Louisville
  Fifth Third   Service Louisville, LLC     *  
Macon/Columbus
  Wachovia   Service South LLC/Macon     *  
Memphis
  Wachovia   HB Service LLC — Location 39     *  
Milwaukee
  Wells Fargo Bank, N.A.   Service Minneapolis LLC     *  
Minneapolis
  Wells Fargo Bank, N.A.   SHFC Operations LLC     *  
Mobile
  Wachovia   Service New Orleans LLC     *  
Myrtle Beach
  Wachovia   HB Service LLC — Location 251     *  
Nashville
  Wachovia   HB Service LLC — Location 260     *  
New Orleans
  Regions   Service New Orleans LLC     *  
Northern NJ
  Wachovia   Service Philadelphia, LLC     *  
Norfolk
  Wachovia   HB Service LLC — Location 207     *  
Oklahoma City
  Bank of America   Service Oklahoma City, LLC     *  
Orlando
  Wachovia   HB Service LLC — Location 211     *  
Philadelphia
  Wachovia   HB Service LLC — Location 165     *  
Phoenix
  Bank of America   Service Phoenix LLC     *  
Pittsburg
  Fifth Third   Service Western PA LLC     *  
Portland
  Wells Fargo Bank, N.A.   Service Portland LLC     *  
Raleigh
  Wachovia   HB Service LLC — Location 217     *  
Reno
  Wachovia   HB Service LLC — Location 199     *  
Rhode Island
  Bank of America   Service New England, LLC     *  
Richmond (VA)
  Wachovia   HB Service LLC — Location 223     *  
Roanoke
  Wachovia   HB Service LLC — Location 264     *  
Rochester Hills
  Bank of America   Service Michigan LLC     *  
Salt Lake City
  Wells Fargo Bank, N.A.   HB Services LLC     *  
SanTec
  Bank of America   Service Gold Coast LLC     *  
Seattle
  Bank of America   Service Seattle LLC     *  
St. Louis
  Bank of America   Service St Louis, LLC     *  
Tallahassee
  Wachovia   HB Service LLC — Location 88     *  
Tampa
  Wachovia   HB Service LLC — Location 210     *  
Tri-City
  Wachovia   HB Service LLC — Location 153     *  
Tucson
  Bank of America   Service Phoenix LLC, Tucson     *  
Tulsa
  Bank of America   Service Oklahoma City, LLC Tulsa     *  
Wichita
  Wachovia   HB Service LLC — Location 225     *  

 

*   Confidential terms omitted and provided separately to the Securities and
Exchange Commission.

 



--------------------------------------------------------------------------------



 



Annex H
Securities and Commodity Accounts
None.

 



--------------------------------------------------------------------------------



 



Annex I
Commercial Tort Claims
None.

 



--------------------------------------------------------------------------------



 



EXHIBIT A
GRANT OF SECURITY INTEREST
IN COPYRIGHTS
     WHEREAS, [NAME OF PLEDGOR] (the “Pledgor”) is the owner of the copyright
applications and registrations listed on Schedule A attached hereto (all such
copyrights, registrations and applications, collectively, the “Copyrights”); and
     WHEREAS, the Pledgor has entered into a Pledge and Security Agreement (as
amended, modified, restated or supplemented from time to time, the “Security
Agreement”), dated as of March 30, 2011, in which the Pledgor has agreed with
Wells Fargo Bank, National Association, as Administrative Agent (the
“Administrative Agent”), with offices at 1525 W. W.T. Harris Blvd, Building 3A2,
Mailcode NC 0680, Charlotte, North Carolina 28262, to execute this Assignment;
     NOW, THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, as security for the payment and
performance of the Secured Obligations (as defined in the Security Agreement),
the Pledgor does hereby grant to the Administrative Agent a security interest in
all of its right, title and interest in and to the Copyrights, and the use
thereof, together with all proceeds and products thereof. This Grant has been
given in conjunction with the security interest granted to the Administrative
Agent under the Security Agreement, and the provisions of this Grant are without
prejudice to and in addition to the provisions of the Security Agreement, which
are incorporated herein by this reference.

                  [NAME OF PLEDGOR]    
 
           
 
  By:        
 
     
 
   
 
  Title:        
 
     
 
   

 



--------------------------------------------------------------------------------



 



Schedule A
COPYRIGHTS AND COPYRIGHT APPLICATIONS

              Owner   Application or
Registration No.   Country   Registration or
Filing Date              

 



--------------------------------------------------------------------------------



 



EXHIBIT B
GRANT OF SECURITY INTEREST
IN PATENTS AND TRADEMARKS
     WHEREAS, [NAME OF PLEDGOR] (the “Pledgor”) is the owner of the trademark
applications and registrations listed on Schedule A attached hereto, (all such
trademarks, registrations and applications, collectively, the “Trademarks”) and
is the owner of the patents and patent applications listed on Schedule A
attached hereto (all such patents, registrations and applications, collectively,
the “Patents”); and
     WHEREAS, the Pledgor has entered into a Pledge and Security Agreement (as
amended, modified, restated or supplemented from time to time, the “Security
Agreement”), dated as of March 30, 2011, in which the Pledgor has agreed with
Wells Fargo Bank, National Association, as Administrative Agent (the
“Administrative Agent”), with offices at 1525 W. W.T. Harris Blvd, Building 3A2,
Mailcode NC 0680, Charlotte, North Carolina 28262, to execute this Grant;
     NOW, THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, as security for the payment and
performance of the Secured Obligations (as defined in the Security Agreement),
the Pledgor does hereby grant to the Administrative Agent a security interest in
all of its right, title and interest in and to the Trademarks and the Patents,
and the use thereof, together with all proceeds and products thereof and the
goodwill of the businesses symbolized by the Trademarks. This Grant has been
given in conjunction with the security interest granted to the Administrative
Agent under the Security Agreement, and the provisions of this Grant are without
prejudice to and in addition to the provisions of the Security Agreement, which
are incorporated herein by this reference.

                  [NAME OF PLEDGOR]    
 
           
 
  By:        
 
     
 
   
 
  Title:        
 
     
 
   

 



--------------------------------------------------------------------------------



 



Schedule A
TRADEMARKS AND TRADEMARK APPLICATIONS

                  Owner   Mark   Application or
Registration No.   Country   Filing Date                  

PATENTS AND PATENT APPLICATIONS

                  Owner   Application or
Registration No.   Country   Inventor   Issue or
Filing Date                  

 



--------------------------------------------------------------------------------



 



EXHIBIT C
FORM OF
PLEDGOR ACCESSION
     THIS PLEDGOR ACCESSION (this “Accession”), dated as of
                    ,                     , is executed and delivered by [NAME
OF NEW PLEDGOR], a                     corporation (the “New Pledgor”), in favor
of Wells Fargo Bank, National Association, in its capacity as Administrative
Agent under the Credit Agreement referred to hereinbelow (in such capacity, the
“Administrative Agent”), pursuant to the Security Agreement referred to
hereinbelow.
     Reference is made to the Credit Agreement, dated as of March 30, 2011,
among Swisher Hygiene Inc. (the “Borrower”), the Lenders party thereto, and the
Administrative Agent (as amended, modified, restated or supplemented from time
to time, the “Credit Agreement”). In connection with and as a condition to the
initial and continued extensions of credit under the Credit Agreement,
(i) certain subsidiaries of the Borrower, pursuant to a Guaranty Agreement,
dated as of March 30, 2011 (as amended, modified, restated or supplemented from
time to time, the “Guaranty Agreement”), have guaranteed the payment in full of
the obligations of the Borrower under the Credit Agreement and the other Credit
Documents (as defined in the Credit Agreement), and (ii) the Borrower and
certain of its subsidiaries, pursuant to a Pledge and Security Agreement, dated
as of March 30, 2011 (as amended, modified, restated or supplemented from time
to time, the “Security Agreement”), have granted in favor of the Administrative
Agent a security interest in and Lien upon the Collateral described therein as
security for their obligations under the Credit Agreement, the Guaranty
Agreement and the other Credit Documents. Capitalized terms used herein without
definition shall have the meanings given to them in the Security Agreement.
     The Borrower has agreed under the Credit Agreement to cause each of its
future direct and indirect subsidiaries to become a party to the Guaranty
Agreement as a guarantor thereunder and to the Security Agreement as a Pledgor
thereunder. The New Pledgor is a direct or indirect subsidiary of the Borrower
and, as required by the Credit Agreement, has become a guarantor under the
Guaranty Agreement as of the date hereof. The New Pledgor will obtain benefits
as a result of the continued extension of credit to the Borrower under the
Credit Agreement, which benefits are hereby acknowledged, and, accordingly,
desire to execute and deliver this Accession. Therefore, in consideration of the
foregoing and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, and to induce the Lenders to continue to
extend credit to the Borrower under the Credit Agreement, the New Pledgor hereby
agrees as follows:
     1. The New Pledgor hereby joins in and agrees to be bound by each and all
of the provisions of the Security Agreement as a Pledgor thereunder. In
furtherance (and without limitation) of the foregoing, pursuant to Section 2.1
of the Security Agreement, and as security for all of the Secured Obligations,
the New Pledgor hereby pledges, assigns and delivers to the Administrative
Agent, for the ratable benefit of the Secured Parties, and grants to the
Administrative Agent, for the ratable benefit of the Secured Parties, a Lien
upon and security interest in, all of its right, title and interest in and to
the Collateral as set forth in Section 2.1 of

 



--------------------------------------------------------------------------------



 



the Security Agreement, all on the terms and subject to the conditions set forth
in the Security Agreement.
     2. The New Pledgor hereby represents and warrants that (i) Schedule 1
hereto sets forth all information required to be listed on Annexes A, B, C, D,
E, F, G, H and I to the Security Agreement in order to make each representation
and warranty contained in Sections 3.1 and 3.2 of the Security Agreement true
and correct with respect to the New Pledgor as of the date hereof and after
giving effect to this Accession and (ii) after giving effect to this Accession
and to the incorporation into such Annexes, as applicable, of the information
set forth in Schedule 1, each representation and warranty contained in
Article III of the Security Agreement is true and correct with respect to the
New Pledgor as of the date hereof, as if such representations and warranties
were set forth at length herein.
     3. This Accession shall be a Credit Document (within the meaning of such
term under the Credit Agreement), shall be binding upon and enforceable against
the New Pledgor and its successors and assigns, and shall inure to the benefit
of and be enforceable by each Secured Party and its successors and assigns. This
Accession and its attachments are hereby incorporated into the Security
Agreement and made a part thereof.

2



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the New Pledgor has caused this Accession to be
executed under seal by its duly authorized officer as of the date first above
written.

                  [NAME OF NEW PLEDGOR]    
 
           
 
  By:        
 
     
 
   
 
  Title:        
 
     
 
   

3



--------------------------------------------------------------------------------



 



Schedule 1
Information to be added to Annex A of the Security Agreement:
FILING LOCATIONS

      Name of Pledgor   Filing Location     Secretary of State of
                    

Information to be added to Annex B of the Security Agreement:
JURISDICTION OF ORGANIZATION, CERTAIN LOCATIONS
[Name of Pledgor:]

         
Jurisdiction of Incorporation/Organization:
 
 
   
 
       
Federal Tax ID no.:
 
 
   
 
       
Organizational ID no.:
 
 
  [N/A]
 
       
Chief Executive Office Address:
 
 
   
 
       
 
 
 
   
 
       
 
 
 
   
 
       
Records Related to Collateral:
 
 
   
 
       
 
 
 
   
 
       
 
 
 
   
 
       
Locations of Equipment or Inventory:
 
 
   
 
       
 
 
 
   
 
       
 
 
 
   
 
       
 
 
 
   
 
       
Other places of business:
 
 
   
 
       
 
 
 
   
 
       
Trade/fictitious or prior corporate names (last five years):
 
 
   
 
       
Names used in tax filings (last five years):
 
 
   

4



--------------------------------------------------------------------------------



 



Information to be added to [Annexes C/D/E/F/G/H/I] of the Security Agreement:
[Complete as applicable]

5



--------------------------------------------------------------------------------



 



EXHIBIT D
PLEDGE AMENDMENT
     THIS PLEDGE AMENDMENT, dated as of                     ,
                    , is delivered by [NAME OF PLEDGOR] (the “Pledgor”) pursuant
to Section 5.1 of the Security Agreement referred to hereinbelow. The Pledgor
hereby agrees that this Pledge Amendment may be attached to the Pledge and
Security Agreement, dated as of March 30, 2011, made by the Pledgor and certain
other pledgors named therein in favor of Wells Fargo Bank, National Association,
as Administrative Agent (as amended, modified, restated or supplemented from
time to time, the “Security Agreement,” capitalized terms defined therein being
used herein as therein defined), and that the Pledged Interests listed on
Schedule 1 to this Pledge Amendment shall be deemed to be part of the Pledged
Interests within the meaning of the Security Agreement and shall become part of
the Collateral and shall secure all of the Secured Obligations as provided in
the Security Agreement. This Pledge Amendment and its attachments are hereby
incorporated into the Security Agreement and made a part thereof.

                  [NAME OF PLEDGOR]    
 
           
 
  By:        
 
     
 
   
 
  Title:        
 
     
 
   

 



--------------------------------------------------------------------------------



 



Schedule 1
PLEDGED INTERESTS

                  Name of Issuer   Type of
Interests   Certificate
Number   No. of shares
(if applicable)   Percentage of
Outstanding
Interests
in Issuer                  

 